                           Case 20-13005-CSS               Doc 176       Filed 01/06/21         Page 1 of 50



                                         IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF DELAWARE


                                                                          )
             In re:                                                       )   Chapter 11
                                                                          )
             NORTHWEST HARDWOODS, INC., et al.,1                          )   Case No. 20-13005 (CSS)
                                                                          )
                                                    Debtors.              )   (Jointly Administered)
                                                                          )

                  SECOND AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
                        OF NORTHWEST HARDWOODS, INC., AND ITS DEBTOR AFFILIATES



         THIS CHAPTER 11 PLAN WAS PREPARED AND IS BEING SOLICITED FOR ACCEPTANCE OR
         REJECTION IN ACCORDANCE WITH SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE AND
         ANY APPLICABLE NON-BANKRUPTCY LAW. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO
         THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’
         FILING FOR CHAPTER 11 BANKRUPTCY

       GIBSON, DUNN & CRUTCHER LLP                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
       David M. Feldman (admitted pro hac vice)                         Sean M. Beach (No. 4070)
       J. Eric Wise (admitted pro hac vice)                             Jacob D. Morton (No. 6684)
       Matthew K. Kelsey (admitted pro hac vice)                        Rodney Square
       Alan Moskowitz (admitted pro hac vice)                           1000 North King Street
       200 Park Avenue                                                  Wilmington, Delaware 19801
       New York, NY 10166                                               T: (302) 571-6600
       T: (212) 351-4000                                                F: (302) 571-1253
       F: (212) 351-4035

       Proposed Co-Counsel to the Debtors and Debtors in
       Possession

       Dated: December 28, 2020




         1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
                Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
                Broadway, Suite 300, Tacoma, WA 98402.

27529348.1
                               Case 20-13005-CSS                           Doc 176              Filed 01/06/21                  Page 2 of 50



                                                                        TABLE OF CONTENTS

                                                                                                                                                                       Page

         INTRODUCTION ....................................................................................................................................................... 1

         ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
               GOVERNING LAW, AND OTHER REFERENCES ................................................................................ 1
               A.     Defined Terms ................................................................................................................................... 1
               B.     Rules of Interpretation .................................................................................................................... 12
               C.     Computation of Time....................................................................................................................... 12
               D.     Governing Law................................................................................................................................ 12
               E.     Reference to Monetary Figures ....................................................................................................... 12
               F.     Reference to the Debtors or the Reorganized Debtors.................................................................... 13
               G.     Controlling Document..................................................................................................................... 13
               H.     Consent Rights ................................................................................................................................ 13

         ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ......................................................... 13
               A.      Administrative Claims ..................................................................................................................... 13
               B.      Professional Fee Claims ................................................................................................................. 13
               C.      Priority Tax Claims ......................................................................................................................... 14
               D.      Statutory Fees ................................................................................................................................. 14

         ARTICLE III. CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS .......... 15
               A.      Classification of Claims and Interests ............................................................................................ 15
               B.      Treatment of Classes of Claims and Interests ................................................................................. 16
               C.      Special Provision Governing Unimpaired Claims .......................................................................... 18
               D.      Voting Classes; Presumed Acceptance by Non-Voting Classes ...................................................... 19
               E.      Elimination of Vacant Classes ........................................................................................................ 19
               F.      Subordinated Claims and Interests ................................................................................................. 20
               G.      Intercompany Interests .................................................................................................................... 20
               H.      Controversy Concerning Impairment.............................................................................................. 20
               I.      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code............................................... 20

         ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 20
               A.     Corporate and Organizational Existence ....................................................................................... 20
               B.     Corporate Action ............................................................................................................................ 20
               C.     Organizational Documents of the Reorganized Debtors................................................................. 21
               D.     Managers, Directors and Officers of Reorganized Debtors; Corporate Governance .................... 21
               E.     Exit ABL Loan Documents .............................................................................................................. 21
               F.     Exit Take Back Debt Documents ..................................................................................................... 22
               G.     Exemption from Registration Requirements.................................................................................... 22
               H.     Cancellation of Certain Existing Security Interests ........................................................................ 23
               I.     Management Incentive Plan............................................................................................................ 24
               J.     Restructuring Transactions ............................................................................................................. 24
               K.     Effectuating Documents; Further Transactions .............................................................................. 24
               L.     Vesting of Assets in the Reorganized Debtors ................................................................................. 25
               M.     Release of Liens, Claims and Interests............................................................................................ 25
               N.     Cancellation of Notes, Stock, Certificates, Instruments and Agreements ....................................... 26
               O.     Preservation and Maintenance of Debtors’ Causes of Action ........................................................ 26
               P.     Exemption from Certain Taxes and Fees ........................................................................................ 27
               Q.     Restructuring Expenses ................................................................................................................... 27
               R.     Distributions ................................................................................................................................... 27

         ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...................... 27
               A.     Debtors Assumption of Executory Contracts and Unexpired Leases .............................................. 27
27529348.1
                               Case 20-13005-CSS                            Doc 176               Filed 01/06/21                   Page 3 of 50



                     B.           Claims Based on Rejection of Executory Contracts and Unexpired Leases ................................... 28
                     C.           Cure of Defaults for Assumed Executory Contracts and Unexpired Leases ................................... 28
                     D.           Assumption of Insurance Policies ................................................................................................... 29
                     E.           Rejection of MSA and CITIC Agreement ........................................................................................ 30
                     F.           Indemnification ............................................................................................................................... 30
                     G.           Employment Obligations and Programs ......................................................................................... 30
                     H.           Workers’ Compensation Benefits .................................................................................................... 30
                     I.           Reservation of Rights ...................................................................................................................... 30
                     J.           Nonoccurrence of Effective Date .................................................................................................... 31
                     K.           Contracts and Leases Entered Into After the Petition Date ............................................................ 31

         ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ........................................................................ 31
               A.     Distribution Record Date ................................................................................................................ 31
               B.     Dates of Distribution ....................................................................................................................... 31
               C.     Distribution Agent ........................................................................................................................... 31
               D.     Cash Distributions .......................................................................................................................... 32
               E.     Rounding of Payments .................................................................................................................... 32
               F.     Allocation Between Principal and Interest ..................................................................................... 32
               G.     General Distribution Procedures .................................................................................................... 32
               H.     Address for Delivery of Distributions ............................................................................................. 32
               I.     Unclaimed Distributions ................................................................................................................. 32
               J.     Withholding Taxes........................................................................................................................... 33
               K.     No Postpetition Interest on Claims ................................................................................................. 33
               L.     Setoffs .............................................................................................................................................. 33
               M.     Surrender of Cancelled Instruments or Securities .......................................................................... 33

         ARTICLE VII. PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND INTERESTS ...................... 33
               A.      Disputed Claims Process ................................................................................................................ 33
               B.      Claims Administration Responsibilities .......................................................................................... 34
               C.      Estimation of Claims and Interests ................................................................................................. 34
               D.      [Reserved] ....................................................................................................................................... 34
               E.      No Distributions Pending Allowance .............................................................................................. 34
               F.      Distributions After Allowance ......................................................................................................... 34
               G.      No Interest ....................................................................................................................................... 35
               H.      Single Satisfaction of Claims .......................................................................................................... 35
               I.      Tax Treatment of Claim Distribution Amounts ............................................................................... 35

         ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ..................... 35
               A.      Compromise and Settlement of Claims, Interests, and Controversies ............................................ 35
               B.      Discharge of Claims and Termination of Interests ......................................................................... 35
               C.      Release of Liens .............................................................................................................................. 36
               D.      Releases by the Debtors .................................................................................................................. 36
               E.      Releases by Holders of Claims and Interests of the Debtors .......................................................... 37
               F.      Exculpation ..................................................................................................................................... 37
               G.      Injunction ........................................................................................................................................ 38
               H.      Protection Against Discriminatory Treatment ................................................................................ 38
               I.      [Reserved] ....................................................................................................................................... 38
               J.      Reimbursement or Contribution ...................................................................................................... 38
               K.      Term of Injunctions or Stays ........................................................................................................... 38
               L.      Document Retention ........................................................................................................................ 39

         ARTICLE IX. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ..................................................... 39
               A.     Conditions Precedent to the Effective Date. ................................................................................... 39
               B.     Waiver of Conditions Precedent ..................................................................................................... 39
               C.     Substantial Consummation ............................................................................................................. 39
               D.     Effect of Non-Occurrence of Conditions to Consummation ............................................................ 40
27529348.1
                                                                                            iii
                               Case 20-13005-CSS                          Doc 176             Filed 01/06/21                 Page 4 of 50



         ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ............................... 40
               A.    Modification of Plan ....................................................................................................................... 40
               B.    Effect of Confirmation on Modifications ......................................................................................... 40
               C.    Revocation or Withdrawal of Plan .................................................................................................. 40

         ARTICLE XI. RETENTION OF JURISDICTION ............................................................................................... 41

         ARTICLE XII. MISCELLANEOUS PROVISIONS ............................................................................................. 42
               A.     Immediate Binding Effect ................................................................................................................ 42
               B.     Additional Documents ..................................................................................................................... 42
               C.     Reservation of Rights ...................................................................................................................... 43
               D.     Successors and Assigns ................................................................................................................... 43
               E.     Service of Documents ...................................................................................................................... 43
               F.     Entire Agreement ............................................................................................................................ 44
               G.     Exhibit and Plan Supplement .......................................................................................................... 44
               H.     Non-Severability ............................................................................................................................. 44
               I.     [Reserved] ....................................................................................................................................... 45
               J.     Waiver or Estoppel.......................................................................................................................... 45
               K.     No Strict Construction .................................................................................................................... 45
               L.     Closing of Chapter 11 Cases........................................................................................................... 45




27529348.1
                                                                                        iv
                         Case 20-13005-CSS              Doc 176        Filed 01/06/21         Page 5 of 50



                                                          INTRODUCTION

                  Northwest Hardwoods, Inc., and its affiliated debtors and debtors in possession in the above-captioned
         chapter 11 cases (each a “Debtor” and, collectively, the “Debtors”) propose this joint prepackaged plan of
         reorganization (the “Plan”) for, among other things, the resolution of the outstanding Claims against and Interests in
         the Debtors pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms used in the Plan and not otherwise
         defined shall have the meanings set forth in Article I.A of the Plan. Although proposed jointly for administrative
         purposes, the Plan constitutes a separate Plan for each Debtor for the resolution of outstanding Claims and Interests
         pursuant to the Bankruptcy Code. Each Debtor is a proponent of the Plan within the meaning of section 1129 of the
         Bankruptcy Code. The classifications of Claims and Interests set forth in Article III of the Plan shall be deemed to
         apply separately with respect to each Plan proposed by each Debtor, as applicable. The Plan does not contemplate
         substantive consolidation of any of the Debtors. Reference is made to the Disclosure Statement for a discussion of the
         Debtors’ history, business, properties and operations, projections, risk factors, a summary and analysis of this Plan,
         and certain related matters.

               ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE PLAN AND THE
         DISCLOSURE STATEMENT IN THEIR ENTIRETY, PARTICULARLY HOLDERS OF CLAIMS AND
         INTERESTS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN.
                                               ARTICLE I.
                               DEFINED TERMS, RULES OF INTERPRETATION,
                       COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

         A.       Defined Terms

                 1.      “2014 Notes” means the 7.500% Senior Secured Notes due 2021 issued and outstanding under the
         2014 Indenture.

                   2.       “2014 Indenture” means that certain Indenture, dated as of July 18, 2014 (as amended, modified, or
         supplemented from time to time) by and between Hardwoods Acquisition, Inc. and The Bank of New York Mellon,
         as trustee and notes collateral agent.

                 3.      “2015 Notes” means the 7.500% Senior Secured Notes due 2021 issued and outstanding under the
         2015 Indenture.

                 4.        “2015 Indenture” means that certain Indenture, dated as of February 20, 2015 (as amended,
         modified, or supplemented from time to time) by and between NWH Escrow Corporation and The Bank of New York
         Mellon, as trustee and notes collateral agent.

                 5.        “ABL Agent” means Bank of America, N.A., acting through such of its affiliates or branches as it
         may designate, in its capacity as administrative agent under the ABL Credit Agreement.

                  6.       “ABL Claims” means any Claim on account of the Obligations under the ABL Credit Agreement.

                  7.       “ABL Credit Agreement” means that certain Asset-Based Revolving Credit Agreement, dated as of
         July 18, 2014, and as amended, restated, amended and restated, supplemented or otherwise modified from time to
         time, by and among Northwest Hardwoods, Inc., as borrower, Hardwoods Intermediate Holdings II, Inc., the ABL
         Agent, and certain lenders party thereto.

                  8.       “Ad Hoc Noteholder Group” means the ad hoc group of certain Consenting Noteholders.

                  9.       “Ad Hoc Noteholder Group Professionals” means, collectively, Willkie, Guggenheim, and one local
         counsel retained in connection with the Chapter 11 Cases, as applicable, to represent the Ad Hoc Noteholder Group.

                  10.       “Administrative Claim” means a Claim for costs and expenses of administration of each of the
         Estates under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including (a) actual, necessary
27529348.1
                         Case 20-13005-CSS                Doc 176        Filed 01/06/21         Page 6 of 50



         costs and expenses, incurred on or after the Petition Date until and including the Effective Date, of preserving the
         Estates and operating the Debtors’ businesses, (b) Allowed Professional Fee Claims in the Chapter 11 Cases approved
         by order of the Bankruptcy Court, (c) all Allowed requests for compensation or expense reimbursement for making a
         substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code,
         and (d) all fees and charges assessed against the Estates under chapter 123 of title 28, United States Code, 28 U.S.C.
         §§ 1911-1930.

                  11.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

                  12.       “Allowed” means, with respect to any Claim or Interest, such Claim or Interest or any portion thereof
         that a Debtor or a Reorganized Debtor has assented to the validity of, or that has been (a) allowed by a Final Order of
         the Bankruptcy Court, (b) allowed pursuant to the terms of the Plan, (c) allowed by agreement between the Holder of
         such Claim or Interest, on one hand, and the applicable Debtor, with the reasonable consent of the Required Consenting
         Noteholders, or Reorganized Debtor, as applicable, on the other hand, (d) allowed by a Final Order of a court in which
         such Claim or Interest could have been determined, resolved or adjudicated if the Chapter 11 Cases had not been
         commenced, or (e) a Claim filed in the Chapter 11 Cases that is either not a Disputed Claim or has been allowed by
         a Final Order; provided, that notwithstanding the foregoing, the Reorganized Debtors shall retain all claims and
         defenses with respect to Allowed Claims that are Reinstated or otherwise Unimpaired pursuant to the Plan.

                   13.       “Avoidance Actions” means any and all avoidance, recovery, subordination, or other Claims,
         actions, or remedies that may be brought by or on behalf of the Debtors or their Estates or other authorized parties in
         interest under the Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies under
         sections 502, 510, 542, 544, 545, 547 through and including 553, and 724(a) of the Bankruptcy Code or under similar
         or related state or federal statutes and common law, including fraudulent transfer laws.

                   14.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as now in
         effect or hereafter amended, and the rules and regulations promulgated thereunder.

                  15.     “Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware or such
         other court having jurisdiction over the Chapter 11 Cases, including, to the extent of a withdrawal of the reference
         under 28 U.S.C. § 157, the United States District Court for the District of Delaware.

                  16.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by the
         United States Supreme Court under section 2075 of title 28 of the United States Code, 28 U.S.C. § 2075, as applicable
         to the Chapter 11 Cases and the general, local, and chambers rules of the Bankruptcy Court, as now in effect or
         hereafter amended.

                  17.      “Business Day” means any day other than a Saturday, Sunday, or other day on which commercial
         banks are authorized to close under the Laws of, or are in fact closed in, the state of New York.

                  18.     “Cash” or “$” means the legal tender of the United States of America or the equivalent thereof,
         including bank deposits, checks, and cash equivalents, as applicable.

                   19.       “Causes of Action” means any claims, interests, damages, remedies, causes of action, demands,
         rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, Liens,
         indemnities, guaranties, and franchises of any kind or character whatsoever, whether known or unknown, foreseen or
         unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or
         unsecured, assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law,
         equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims
         under contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or
         Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; (d) such
         claims and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
         Bankruptcy Code; and (e) any state or foreign Law fraudulent transfer or similar claim. Notwithstanding the
         foregoing, to the extent this term is used to refer to Causes of Action of Holders of Claims or Interests, it shall not be
         construed to impair existing setoff, recoupment or other defenses of those Holders.

27529348.1
                                                                     2
                          Case 20-13005-CSS             Doc 176        Filed 01/06/21         Page 7 of 50



                  20.      “CITIC” means CCIP III Advisory Ltd., a Cayman Islands exempt company.

                  21.      “CITIC Agreement” means that certain Director Services and Fee Agreement, dated as of September
         4, 2014, by and between CITIC and Northwest Hardwoods, Inc.

                  22.     “CITIC Claim” means the Claim of CITIC under the CITIC Agreement, which shall be $25,000
         payable in Cash and shall be an Allowed General Unsecured Claim.

                  23.       “Chapter 11 Cases” means the procedurally consolidated cases filed or to be filed (as applicable)
         for the Debtors in the Bankruptcy Court under chapter 11 of the Bankruptcy Code.

                  24.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
         Debtors, whether or not assessed or Allowed.

                   25.     “Claims Register” means the official register of Claims against the Debtors maintained by the
         Solicitation Agent.

                 26.     “Class” means a category of Holders of Claims or Interests under section 1122(a) of the
         Bankruptcy Code.

                 27.      “Confirmation” means entry of the Confirmation Order by the Bankruptcy Court on the docket of
         the Chapter 11 Cases.

                  28.      “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation Order
         on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

                  29.     “Confirmation Hearing” means the combined hearing to consider approval of the Disclosure
         Statement and confirmation of the Plan under section 1128 of the Bankruptcy Code, as such hearing may be adjourned
         or continued from time to time.

                  30.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
         section 1129 of the Bankruptcy Code and approving the Disclosure Statement and the Solicitation Materials.

                  31.      “Consenting Noteholders” means the Holders of Notes Claims that are signatories to the
         Restructuring Support Agreement and remain parties thereto as of the Effective Date, but excluding, for the avoidance
         of doubt, the Sponsor Equityholder.

                 32.    “Consenting Equityholder” means those Holders of Interests that are signatories to the Restructuring
         Support Agreement and remain parties thereto as of the Effective Date, including the Sponsor Equityholder.

                 33.       “Consenting Stakeholders” means, collectively, the Consenting Noteholders and the Consenting
         Equityholders.

                  34.      “Consummation” means the occurrence of the Effective Date.

                   35.     “Control,” “Controlled,” or “Controlling,” means the possession, directly or indirectly, of the power
         to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise
         voting power, by contract or otherwise.

                  36.     “Cure” means the payment of Cash, or the distribution of other property or other action (as the
         parties may agree or the Bankruptcy Court may order), as necessary to cure defaults under an Executory Contract or
         Unexpired Lease of the Debtors that the Debtors seek to assume under section 365(a) of the Bankruptcy Code.

                37.      “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty) based
         upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease assumed by such Debtor under

27529348.1
                                                                   3
                         Case 20-13005-CSS                Doc 176        Filed 01/06/21         Page 8 of 50



         section 365 of the Bankruptcy Code, other than a default that is not required to be cured pursuant to section 365(b)(2)
         of the Bankruptcy Code.

                  38.     “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
         any of the Debtors that cover current or former directors’, managers’, and officers’ liability.

                  39.      “Definitive Documents” means those documents governing the Restructuring Transactions
         including the following: (a) the Plan; (b) the Confirmation Order; (c) the Disclosure Statement and Solicitation
         Materials; (d) the Exit ABL Credit Documents; (e) the Exit Take Back Debt Documents; (f) the Exit Intercreditor
         Agreement; (g) the Reorganized HHI LLC Agreement; (h) the Governance Documents; (i) the Interim Financing
         Order and the Final Financing Order, and to the extent applicable in each instance or in both instances, any related
         documents; (j) the Plan Supplement; and (k) the “first day” pleadings and all other orders sought pursuant thereto.

                  40.       “Disclosure Statement” means the Disclosure Statement for the Joint Prepackaged Chapter 11 Plan
         of Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates, dated as of November 13, 2020, that was
         prepared and distributed in accordance with sections 1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3016
         and 3018 and applicable non-bankruptcy law, as may be amended, supplemented or modified from time to time, and
         all exhibits, schedules, supplements, modifications, and amendments thereto.

                   41.      “Disputed” means, with respect to a Claim or Interest, or any portion thereof, (a) any Claim or
         Interest, which is disputed under this Plan or as to which the Debtor has interposed and not withdrawn an objection or
         request for estimation that has not been determined by a Final Order; (b) any Claim or Interest, proof of which was
         required to be filed by order of the Bankruptcy Court but as to which a Proof of Claim or Proof of Interest was not
         timely or properly filed; (c) any Claim or Interest that is listed in the Schedules, if any are filed, as unliquidated,
         contingent or disputed, and as to which no request for payment or Proof of Claim or Proof of Interest has been filed;
         or (d) any Claim or Interest that is otherwise disputed by the Debtor in accordance with applicable law or contract,
         which dispute has not been withdrawn, resolved or overruled by a Final Order provided, however, that in no event
         shall a Claim that is deemed Allowed pursuant to this Plan be a Disputed Claim.

                 42.     “Distribution Agent” means, as applicable, the Reorganized Debtors or any Entity the
         Reorganized Debtors select to make or to facilitate distributions in accordance with the Plan.

                   43.       “Distribution Record Date” means the date for determining which Holders of Allowed Claims and
         Interests are eligible to receive distributions pursuant to the Plan, which date shall be the Confirmation Date.

                   44.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
         all conditions precedent to the occurrence of the Effective Date set forth in Article IX.A of the Plan have been satisfied
         or waived in accordance with Article IX.B of the Plan.

                  45.      “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

                  46.       “Equity Recovery” means 1% of the New Common Stock (on a fully diluted basis and set at the
         equity value as of the Effective Date) (subject to dilution from the Management Incentive Plan).

                  47.   “Estate” means the estate of any Debtor created under sections 301 and 541 of the Bankruptcy Code
         upon the commencement of the applicable Debtor’s Chapter 11 Case.

                  48.      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                 49.       “Exculpated Party” means, collectively, and in each case in its capacity as such: the Debtors and
         the Reorganized Debtors, the directors and officers of any of the Debtors who served during any portion of the Chapter
         11 Cases, and the Debtors’ professionals retained in these Chapter 11 Cases.

                  50.       “Executory Contract” means a contract or lease to which one or more of the Debtors is a party that
         is subject to assumption or rejection under section 365 of the Bankruptcy Code.

27529348.1
                                                                     4
                          Case 20-13005-CSS               Doc 176         Filed 01/06/21         Page 9 of 50



                 51.      “Exhibit” means an exhibit annexed to either the Plan or the Plan Supplement or as an exhibit or
         appendix to the Disclosure Statement (as such exhibits may be amended, supplemented, amended and restated, or
         otherwise modified from time to time).

                 52.       “Existing Common Equity Interests” means all existing common stock in HHI as reflected in the
         HHI stock ledger.

                  53.       “Existing Equity Interests” means all existing Interests in HHI.

                  54.       “Exit ABL Agent” means the administrative agent under the Exit ABL Credit Agreement.

                 55.      “Exit ABL Credit Agreement” means that certain credit agreement (as amended, restated,
         supplemented, or otherwise modified in accordance with its terms) governing the Exit ABL Facility, by and among
         Reorganized HHI, the guarantors named therein, the Exit ABL Agent and the lenders party thereto.

                  56.       “Exit ABL Credit Documents” means the Exit ABL Credit Agreement and any related notes,
         guaranties, collateral agreements, certificates, documents and instruments related to or executed in connection with
         the Exit ABL Credit Agreement.

                 57.      “Exit ABL Facility” means the asset-based facility with a commitment of $100 million, under and
         evidenced by the Exit ABL Credit Agreement.

                58.     “Exit Facility Documents” means, collectively, the Exit ABL Credit Documents and the Exit Take
         Back Debt Documents.

                  59.       “Exit Facilities” means, collectively, the Exit ABL Facility and the Exit Take Back Debt.

                   60.     “Exit Intercreditor Agreement” means that certain intercreditor agreement governing the relative
         priorities between the collateral grants under the Exit ABL Credit Agreement and Exit Take Back Debt Agreement.

                61.         “Exit Take Back Agent” means the administrative agent under the Exit Take Back Facility
         Agreement.

                62.       “Exit Take Back Debt Agreement” means that certain agreement (as amended, restated,
         supplemented, or otherwise modified in accordance with its terms) governing the Exit Take Back Debt.

                  63.       “Exit Take Back Debt Documents” means the Exit Take Back Debt Agreement and any related notes,
         guaranties, collateral agreements, certificates, documents and instruments related to or executed in connection with
         the Exit Take Back Debt Agreement.

                 64.     “Exit Take Back Debt” means the senior secured debt of $110 million, under and evidenced by the
         Exit Take Back Debt Agreement.

                  65.       “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

                   66.      “Final Financing Order” means the order of the Bankruptcy Court approving the use of cash
         collateral on a final basis.

                   67.      “Final Order” means an order or judgment of the Bankruptcy Court (or any other court of competent
         jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the docket in the Chapter 11 Cases
         (or the docket of such other court), which has not been modified, amended, reversed, vacated or stayed and as to which
         (x) the time to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired and as
         to which no appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing shall then be pending
         or as to which any right to appeal, petition for certiorari, new trial, reargue, or rehear shall have been waived in writing
         in form and substance satisfactory to the Debtors or the Reorganized Debtors, as applicable, or (y) if an appeal, writ

27529348.1
                                                                      5
                        Case 20-13005-CSS                Doc 176         Filed 01/06/21        Page 10 of 50



         of certiorari, new trial, stay, reargument or rehearing thereof has been sought, such order or judgment of the
         Bankruptcy Court (or other court of competent jurisdiction) shall have been affirmed by the highest court to which
         such order was appealed, or certiorari shall have been denied, or a new trial, stay, reargument or rehearing shall have
         been denied or resulted in no modification of such order, and the time to take any further appeal, petition for certiorari
         or move for a new trial, stay, reargument or rehearing shall have expired, as a result of which such order shall have
         become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure; provided that no order
         shall fail to be a Final Order solely due to the possibility that a motion pursuant to section 502(j) of the Bankruptcy
         Code, Rules 59 or 60 of the Federal Rules of Civil Procedure, or Rule 9024 of the Bankruptcy Rules may be filed with
         respect to such order.

                  68.     “General Unsecured Claim” means any Claim (including the MSA Claim and the CITIC Claim),
         against any Debtor, that is not an Administrative Claim, Priority Tax Claim, Other Priority Claim, Other Secured
         Claim, ABL Claim, Secured Notes Claim, Intercompany Claim or Section 510(b) Claim.

                 69.       “Governance Documents” means the organizational and governance documents for Reorganized
         HHI and its subsidiaries and affiliates, including without limitation, certificates of incorporation, certificates of
         formation or certificates of limited partnership (or equivalent organizational documents), bylaws, or limited liability
         company agreements (or equivalent governing documents), as applicable.

                  70.      “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

                 71.     “Guggenheim” means Guggenheim Securities, LLC, as financial advisor and investment banker to
         the Consenting Noteholders.

                  72.      “HHI” means Hardwoods Holdings, Inc., a corporation incorporated under the Laws of Delaware.

                  73.       “Holder” means any Entity that is the legal and/or beneficial owner of a Claim or Interest as of the
         applicable date of determination. For the avoidance of doubt, if a Claim is subject to an unsettled trade as of the Voting
         Record Date, the Holder shall be deemed to be the Entity that is the legal and/or beneficial owner of such claim after
         such trade has settled.

                 74.       “Impaired” means, with respect to any Class of Claims or Interests, a Claim or an Interest that is
         impaired within the meaning of section 1124 of the Bankruptcy Code.

                  75.      “Indentures” means collectively the 2014 Indenture and the 2015 Indenture.

                   76.      “Indenture Trustee” means The Bank of New York Mellon, acting through such of its affiliates or
         branches as it may designate, in its capacity as trustee and notes collateral agent under the Indentures, or any successor
         trustee or notes collateral agent as permitted by the terms set forth in the Indentures.

                  77.      “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

                  78.      “Intercompany Interest” means an Interest held by a Debtor in another Debtor.

                 79.      “Intercreditor Agreement” means that certain intercreditor agreement dated, July 18, 2014, and as
         amended, restated, amended and restated, supplemented or otherwise modified from time to time, by and among
         Northwest Hardwoods, Inc., Hardwoods Intermediate Holdings II, Inc., certain subsidiary guarantors, the ABL Agent
         and The Bank of New York Mellon in its capacity as collateral agent under the Indenture.

                   80.      “Interest” means any common stock, limited liability company interest, equity security (as defined
         in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests, unit, or share in a Debtor, including
         all issued, unissued, authorized, or outstanding shares of capital stock of the Debtors and any other rights, options,
         warrants, stock appreciation rights, phantom stock rights, restricted stock units, redemption rights, repurchase rights,
         convertible, exercisable or exchangeable securities or other agreements, arrangements or commitments of any
         character relating to, or whose value is related to, any such interest or other ownership interest in any Debtor.

27529348.1
                                                                     6
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 11 of 50



                   81.      “Interim Financing Order” means the order of the Bankruptcy Court approving the use of cash
         collateral on an interim basis.

                  82.      “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

                  83.       “Law” means any federal, state, local, or foreign law (including common law), statute, code,
         ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted, promulgated, issued, or
         entered by a governmental authority of competent jurisdiction (including the Bankruptcy Court).

                  84.       “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code, and, with respect to
         any asset, includes any mortgage, lien, pledge, charge, security interest or other encumbrance of any kind or any other
         type of preferential arrangement that has the practical effect of creating a security interest, in respect of such asset.

                  85.      “Management Incentive Plan” means the incentive program for the officer and other management
         of the Reorganized Debtors, the terms of which shall be determined and approved by the New Board, provided that
         such terms shall be consistent with the Restructuring Term Sheet.

                 86.      “MSA” means that certain Management Services and Fee Agreement, dated as of July 18, 2014, by
         and between the Sponsor Equityholder and Northwest Hardwoods, Inc.

                 87.     “MSA Claim” means the Claim of the Sponsor Equityholder under the MSA, which shall be
         $900,000 payable in Cash and shall be an Allowed General Unsecured Claim.

                   88.      “New Board” means the initial board of directors (or similar governing body) of Reorganized HHI
         as selected in accordance with the New Organizational Documents, the Restructuring Term Sheet and the Reorganized
         HHI LLC Agreement, the identities of which will be disclosed in the Plan Supplement or to the Bankruptcy Court (to
         the extent known) at or prior to the Confirmation Hearing in satisfaction of section 1129(a)(5) of the Bankruptcy Code.

                   89.     “New Common Stock” means the limited liability company membership units of Reorganized HHI
         to be issued on the Effective Date.

                  90.      “New Organizational Documents” means the form of certificate or articles of incorporation (or
         functional equivalent), bylaws, or such other applicable formation documents (if any) of the Reorganized Debtors,
         each of which shall be included in the Plan Supplement.

                91.       “Obligations” means those obligations outstanding under the Indentures, the ABL Credit
         Agreement, the Interim Financing Order or the Final Financing Order, as applicable.

                 92.      “Ordinary Course Professionals Order” means an order of the Bankruptcy Court, if any, approving
         a motion to employ ordinary course professionals in the Chapter 11 Cases.

                 93.       “Other Priority Claim” means a Claim entitled to priority under section 507(a) of the Bankruptcy
         Code, other than a Priority Tax Claim or an Administrative Claim.

                 94.       “Other Secured Claim” means any Secured Claim against any Debtor (including a Secured Tax
         Claim) other than an ABL Claim or Secured Notes Claim.

                  95.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

                  96.      “Petition Date” means the date on which each of the Debtors commenced the Chapter 11 Cases.

                  97.      “Plan” means, collectively, this joint prepackaged chapter 11 plan of reorganization, the Exhibits,
         all annexes, supplements and schedules hereto, and any document to be executed, delivered, assumed or performed in
         connection with the occurrence of the Effective Date, including the documents to be included in the Plan Supplement,
         in each case as may be amended, modified or supplemented from time to time.

27529348.1
                                                                    7
                         Case 20-13005-CSS              Doc 176         Filed 01/06/21        Page 12 of 50



                  98.      “Plan Supplement” means one or more supplements to the Plan containing certain agreements, lists,
         documents or forms of documents and/or schedules or exhibits relating to the implementation of the Plan, which may
         include certain agreements, lists, documents or forms of documents and/or schedules or exhibits necessary to comply
         with Bankruptcy Code sections 1123(a)(7) and 1129(a)(5), each of which may be updated or further supplemented by
         the Debtors (subject to Section I.H. hereof) at any time up to and including the Effective Date, and with respect to any
         material modifications, to the extent permissible under the Confirmation Order or section 1127 of the Bankruptcy
         Code, as applicable.

                 99.      “Preference Actions” means any and all avoidance, recovery or other actions or remedies that may
         be brought by and on behalf of the Debtors or their Estates under section 547 of the Bankruptcy Code.

                 100.      “Prepack Scheduling Order” means an order of the Bankruptcy Court scheduling a combined
         hearing with respect to approval of the Disclosure Statement and confirmation of this Plan.

                  101.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
         section 507(a)(8) of the Bankruptcy Code.

                  102.     “Pro Rata” means, at any time, the proportion that the face amount of a Claim or Interest in a
         particular Class bears to the aggregate face amount of all Claims or Interests in that Class, unless the Plan provides
         otherwise.

                 103.      “Professional” means: (a) any Entity employed in the Chapter 11 Cases pursuant to section 327,
         328, 363 or 1103 of the Bankruptcy Code and (b) any Entity seeking compensation or reimbursement of expenses in
         connection with the Chapter 11 Cases pursuant to section 503(b)(4) of the Bankruptcy Code.

                  104.     “Professional Claims Bar Date” means forty-five (45) days after the Effective Date.

                   105.     “Professional Fee Claims” means a Claim under sections 328, 330(a), 331, 363, 503 or 1103 of the
         Bankruptcy Code for compensation for services rendered or reimbursement of costs, expenses or other charges
         incurred by Professionals after the Petition Date and prior to the Effective Date; provided, that Professional Fee Claims
         shall not include Restructuring Expenses.

                 106.     “Professional Fee Escrow Account” means an interest-bearing account funded by the Debtors with
         Cash on or before the Effective Date pursuant to Article II of the Plan, in an amount equal to the Professional Fee
         Reserve Amount.

                   107.     “Professional Fee Reserve Amount” means the aggregate amount of Professional Fee Claims and
         other unpaid fees and expenses Professionals estimate they have incurred or will incur in rendering services to the
         Debtors prior to and as of the Effective Date, which estimates Professionals shall deliver to the Debtors as set forth in
         Article II.B of the Plan.

                  108.     “Proof of Claim” means a proof of Claim filed against any of the Debtors in the Chapter 11 Cases.

                  109.     “Proof of Interest” means a proof of Interest filed against any of the Debtors in the Chapter 11 Cases.

                   110.     “Reinstate,” “Reinstated,” or “Reinstatement” means, with respect to any Claim: (a) leaving
         unaltered the legal, equitable and contractual rights to which a Claim entitles the Holder of such Claim in accordance
         with section 1124 of the Bankruptcy Code or (b) notwithstanding any contractual provision or applicable Law that
         entitles the Holder of such Claim to demand or receive accelerated payment of such Claim after the occurrence of a
         default: (i) curing any such default that occurred before or after the Petition Date, other than a default of a kind
         specified in section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) of the Bankruptcy Code
         expressly does not require to be cured; (ii) reinstating the maturity of such Claim as such maturity existed before such
         default; (iii) compensating the Holder of such Claim for any damages incurred as a result of any reasonable reliance
         by such Holder on such contractual provision or such applicable law; (iv) if such Claim arises from any failure to
         perform a non-monetary obligation, other than a default arising from failure to operate a non-residential real property

27529348.1
                                                                    8
                         Case 20-13005-CSS               Doc 176         Filed 01/06/21         Page 13 of 50



         lease subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder of such Claim (other than any
         Debtor or an insider of any Debtor) for any actual pecuniary loss incurred by the Holder of such Claim as a result of
         such failure; and (v) not otherwise altering the legal, equitable or contractual rights to which such Claim entitles the
         Holder of such Claim.

                   111.     “Rejected Executory Contract and Unexpired Lease List” means, in the event that the Debtors
         determine to reject any Executory Contract or Unexpired Lease, the list (as may be amended from time to time prior
         to the Effective Date pursuant to Article V and XI of the Plan) of Executory Contracts and Unexpired Leases that will
         be rejected by the Debtors pursuant to Article V of the Plan, which shall be included in the Plan Supplement.

                   112.     “Released Party” means, collectively, and in each case in its capacity as such: (a) the Debtors and
         the Reorganized Debtors; (b) the Consenting Noteholders; (c) the Indenture Trustee; (d) the Consenting
         Equityholders; (e) with respect to each of the foregoing entities, each such Entity’s current and former predecessors,
         successors, Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and
         indirect equity holders, and funds; and (f) with respect to each of the foregoing Entities in clauses (a) through (e), each
         of their respective current and former directors, officers, members, employees, partners, managers, independent
         contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
         investment bankers, and other professional advisors (with respect to clause (e), each solely in their capacity as such);
         provided, however, that any Holder of a Claim or Interest in a voting Class that objects to the Plan and votes to reject
         the Plan (and thereby opts out of the releases) shall not be a “Released Party.”

                   113.     “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Consenting
         Noteholders; (b) the Indenture Trustee, (c) the Consenting Equityholders; (d) with respect to each of the foregoing
         entities in clauses (a) through (c), each such Entity’s current and former predecessors, successors, Affiliates
         (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and indirect equity holders,
         and funds; (e) with respect to each of the foregoing Entities in clauses (a) through (d), each of their respective current
         and former directors, officers, members, employees, partners, managers, independent contractors, agents,
         representatives, principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers,
         and other professional advisors (with respect to clause (d), each solely in their capacity as such, and not in their
         individual capacity); and (f) all Holders of Claims and Interests not described in the foregoing clauses (a) through (e);
         provided, however, that any Holder of a Claim or Interest that (1) votes to reject the Plan if such Holder was entitled
         to vote and (2) objects to the releases in the Plan, shall not be a “Releasing Party” for purposes of the Plan.

                  114.     “Reorganized HHI” means HHI, as reorganized pursuant to and under the Restructuring
         Transactions or any successor thereto.

                   115.   “Reorganized HHI LLC Agreement” means the limited liability company agreement (as amended,
         restated, supplemented or otherwise modified in accordance with its terms), including all annexes, exhibits, and
         schedules thereto, that will govern certain matters related to the governance of Reorganized HHI and the New
         Common Stock, which agreement shall become effective on the Effective Date.

                  116.     “Reorganized Debtor” means a Debtor, or any successor or assign thereto, by merger, consolidation,
         reorganization, or otherwise, in the form of a corporation, limited liability company, partnership, or other form, as the
         case may be, on and after the Effective Date, including Reorganized HHI.

                   117.     “Required Consenting Equityholders Consent Right” means the Required Consenting
         Equityholders’ right to consent or approve any of the Definitive Documents (or any amendments, modifications, or
         supplements to the Definitive Documents) and shall apply solely to the extent any Definitive Document adversely (a)
         modifies the release, exculpation, injunction, or indemnification provisions related to the Consenting Equityholders
         as identified in the Restructuring Term Sheet or the Restructuring Support Agreement and implemented pursuant to
         the Plan, (b) affects, in a material manner, the rights or obligations of the Consenting Equityholders pursuant to or
         identified in the Restructuring Support Agreement and implemented pursuant to the Plan, (c) modifies the form of
         recovery of the Equityholders pursuant to the Restructuring Term Sheet or Plan, or (d) affects the MSA Payment (as
         defined in the Restructuring Term Sheet); provided that any ruling by a Court of competent jurisdiction (including the
         Bankruptcy Court) permitting a Holder of Claims or Interests other than a Consenting Stakeholder to opt out of
         releases in the Plan shall not give rise to any consent right.
27529348.1
                                                                     9
                         Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 14 of 50



                 118.     “Required Consenting Equityholders” means, as of the relevant date, Consenting Equityholders
         holding more than 50% of the aggregate Existing Equity Interests.

                 119.  “Required Consenting Noteholders” means, as of the relevant date, Consenting Noteholders holding
         more than 50% of the aggregate outstanding principal amount of Secured Notes that are held by Consenting
         Noteholders.

                 120.    “Required Consenting Stakeholders” means the Required Consenting Noteholders and the Required
         Consenting Equityholders.

                  121.     “Restructuring” means a transaction, negotiated in good faith and at arms’ length between the parties
         to the RSA, that will effectuate a financial restructuring of the Debtors’ capital structure and financial obligations, on
         the terms and conditions set forth in the RSA, the Restructuring Term Sheet and this Plan.

                  122.      “Restructuring Expenses” means (i) all out-of-pocket third-party reasonable and documented fees
         and expenses of the Ad Hoc Noteholder Group Professionals, in each case that are due and owing after receipt of
         applicable invoices (including, without limitation, and for the avoidance of doubt, any such fees, expenses and other
         amounts which the Debtors agreed to pay pursuant to those certain engagement letters entered into, prior to the Petition
         Date, by and among the Debtors and such Ad Hoc Noteholder Group Professionals), (ii) all out-of-pocket third-party
         reasonable and documented fees and expenses of the Sponsor Equityholder Professionals up to the Sponsor Fee Cap,
         in each case that are due and owing after receipt of applicable invoices, and (iii) the reasonable and documented fees
         and expenses of the Indenture Trustee and the reasonable fees and expenses of its professionals, limited to one primary
         counsel and one local counsel, and only to the extent such fees and expenses are due and payable pursuant to the
         Indentures.

                  123.     “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as
         of October 21, 2020, by and among the Debtors, the Consenting Equityholders, and the Consenting Noteholders,
         including all exhibits and attachments thereto, and as amended, restated, and supplemented from time to time in
         accordance with its terms.

                  124.     “Restructuring Term Sheet” means the term sheet attached as Exhibit B to the Restructuring Support
         Agreement (as may be amended, supplemented, or otherwise modified from time to time in accordance with the terms
         of the Restructuring Support Agreement).

                  125.      “Restructuring Transactions” means the restructuring transactions for the Debtors, in accordance
         with, and subject to the terms and conditions set forth in, the Restructuring Support Agreement, the Plan and the Plan
         Supplement.

                  126.     “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

                  127.     “SEC” means the Securities and Exchange Commission.

                  128.     “Section 510(b) Claim” means a Claim subordinated pursuant to Section 510(b) of the Bankruptcy
         Code.

                  129.     “Secured Notes” means collectively, the 2014 Notes and the 2015 Notes.

                  130.     “Secured Notes Claim” means any Claim on account of the Obligations under the Indentures.

                   131.      “Secured Tax Claim” means any Secured Claim that, absent its secured status, would be entitled to
         priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
         limitations), including any related Secured Claim for penalties.

                  132.     “Secured” means, when referring to a Claim: (a) secured by a valid, perfected, and enforceable Lien
         on collateral in which the applicable Estate has an interest to the extent of the value of such collateral, as determined

27529348.1
                                                                    10
                         Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 15 of 50



         in accordance with section 506(a) of the Bankruptcy Code; (b) subject to a valid right of setoff pursuant to section 553
         of the Bankruptcy Code; or (c) Allowed pursuant to the Plan as a Secured Claim.

                    133.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, or any similar federal,
         state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated thereunder.

                  134.     “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

                  135.    “Solicitation” means the Debtors’ formal request for acceptances of the Plan, consistent with
         sections 1125 and 1126 of the Bankruptcy Code, rules 3017 and 3018 of the Bankruptcy Rules and applicable non-
         bankruptcy law.

                 136.      “Solicitation Agent” means Prime Clerk LLC, the notice, claims, and solicitation agent retained by
         the Debtors for the Chapter 11 Cases.

                   137.      “Solicitation Materials” means all materials, including the Plan, the Disclosure Statement, any
         letters of transmittal and ballots or other documents required to solicit votes to accept or reject the Plan.

                  138.     “Sponsor Equityholder” means Littlejohn & Co., LLC.

                 139.    “Sponsor Equityholder Professionals” means (a) Wachtell, Lipton, Rosen & Katz, as counsel to the
         Sponsor Equityholder and (b) one local counsel retained in connection with the Chapter 11 Cases.

                  140.     “Sponsor Fee Cap” means $200,000.

                  141.     “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate, participate,
         donate or otherwise encumber or dispose of, directly or indirectly (including through derivatives, options, swaps,
         pledges, forward sales or other transactions).

                  142.      “UCC” means the Uniform Commercial Code as the same may from time to time be in effect in the
         State of Delaware or the Uniform Commercial Code as in effect in any other state to the extent it may be applicable
         to any security interests in property of the Debtors.

                  143.     “U.S.” means the United States of America.

                  144.     “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

                   145.    “Unclaimed Distribution” means any distribution under the Plan or as otherwise authorized by the
         Bankruptcy Court on account of an Allowed Claim to a Holder that, within six (6) months from when the distribution
         was first made, has not: (a) accepted a particular distribution or, in the case of distributions made by check, negotiated
         such check; (b) given notice to Reorganized HHI of an intent to accept a particular distribution; (c) responded to
         Reorganized HHI’s request for information necessary to facilitate a particular distribution; (d) taken delivery of such
         distribution or where such distribution was returned for lack of a current address or otherwise; or (e) taken any other
         action necessary to facilitate such distribution.

                   146.      “Unexpired Lease” means a lease of nonresidential real property to which one or more of the Debtors
         is a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

                  147.     “Unimpaired” means any Claim or Equity Interest that is not designated as Impaired.

                  148.     “Unimpaired Claim” means Administrative Claims, Priority Tax Claims, Other Secured Claims,
         Other Priority Claims, and General Unsecured Claims.

                  149.     “Voting Classes” means collectively, Class 4 and Class 9.


27529348.1
                                                                    11
                         Case 20-13005-CSS                Doc 176          Filed 01/06/21        Page 16 of 50



                 150.     “Voting Record Date” means the date for determining which Holders are entitled to receive the
         Disclosure Statement and vote to accept or reject the Plan, as applicable, which date is November 11, 2020 for all
         Holders of Claims or Interests in the Voting Classes.

                  151.      “Willkie” means Willkie Farr & Gallagher LLP, counsel to the Consenting Noteholders.

         B.       Rules of Interpretation

                   For purposes of the Plan, except as otherwise provided in this Plan: (a) in the appropriate context, each term,
         whether stated in the singular or the plural, shall include both the singular and the plural, and pronouns stated in the
         masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) unless
         otherwise specified, any reference in the Plan to an existing document, schedule, or exhibit, shall mean such document,
         schedule, or exhibit, as it may have been or may be amended, modified, or supplemented; (c) unless otherwise
         specified, all references in the Plan to “Articles” and “Sections” are references to Articles and Sections, respectively,
         hereof or hereto; (d) the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to any
         particular portion of the Plan; (e) any effectuating provisions may be interpreted by the Debtors (subject to the terms
         of the Restructuring Support Agreement) or the Reorganized Debtors in such a manner that is consistent with the
         overall purpose and intent of the Plan all without further notice to or action, order, or approval of the Bankruptcy Court
         or any other Entity; (f) captions and headings to Articles and Sections are inserted for convenience of reference only
         and are not intended to be a part of or to affect the interpretation of the Plan; (g) unless otherwise specified in the Plan,
         the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (h) any term used in capitalized
         form in the Plan that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall
         have the meaning assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable; (i) references
         to docket numbers of documents filed in the Chapter 11 Cases are references to the docket numbers under the
         Bankruptcy Court’s CM/ECF system; (j) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,”
         and the like shall include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like as applicable;
         (k) references to “shareholders,” “directors,” and/or “officers” shall also include “members” and/or “managers,” as
         applicable, as such terms are defined under the applicable state limited liability company laws; (l) the terms “include”
         and “including,” and variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be
         followed by the words “without limitation”; and (m) except as otherwise provided in the Plan, any reference to the
         Effective Date shall mean the Effective Date or as soon as reasonably practicable thereafter.

         C.       Computation of Time

                  Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply in
         computing any period of time prescribed or allowed in the Plan. If the date on which a transaction may occur pursuant
         to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next
         succeeding Business Day.

         D.       Governing Law

                  Unless a rule of law or procedure is supplied by federal Law (including the Bankruptcy Code and
         Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to
         the principles of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan,
         any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan (except as
         otherwise set forth in those agreements, in which case the governing Law of such agreement shall control);
         provided, however, that corporate governance matters relating to the Debtors or the Reorganized Debtors, as
         applicable, shall be governed by the laws of the state of incorporation or formation of the relevant Debtor or
         Reorganized Debtor, as applicable.

         E.       Reference to Monetary Figures

                 All references in the Plan to monetary figures refer to currency of the United States of America, unless
         otherwise expressly provided herein.


27529348.1
                                                                      12
                        Case 20-13005-CSS               Doc 176          Filed 01/06/21       Page 17 of 50



         F.       Reference to the Debtors or the Reorganized Debtors

                   Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
         to the Reorganized Debtors mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context
         requires.

         G.       Controlling Document

                   In the event of an inconsistency between the Plan, the Restructuring Support Agreement, and the
         Disclosure Statement, the terms of the Plan shall control in all respects. In the event of an inconsistency between the
         Plan and any document included in the Plan Supplement, the terms of the relevant provision in the Plan shall control;
         provided, that the terms of any document included in the Plan Supplement shall control to the extent that the Plan is
         silent or does not otherwise contradict such terms. In the event of any inconsistency between the Plan, the Plan
         Supplement, the Restructuring Support Agreement, or the Disclosure Statement on the one hand, and the Confirmation
         Order on the other, the Confirmation Order shall control.

         H.       Consent Rights

                  Notwithstanding anything herein to the contrary, any and all consent rights of the parties to the Restructuring
         Support Agreement set forth in the Restructuring Support Agreement with respect to the form and substance of this
         Plan, all exhibits to the Plan, the Plan Supplements, and the Definitive Documents, including any amendments,
         restatements, supplements, or other modifications to such agreements and documents, and any consents, waivers, or
         other deviations under or from any such documents, shall be incorporated herein by this reference (including to the
         applicable definitions in Article I.A hereof) and be fully enforceable as if stated in full herein.

                                                    ARTICLE II.
                                    ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

                 In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority Tax
         Claims have not been classified and thus are excluded from the Classes of Claims set forth in Article III of the Plan.

         A.       Administrative Claims

                  Subject to subparagraph (i) below, in full and complete satisfaction, settlement, discharge and release of and
         in exchange for each Allowed Administrative Claim (except to the extent that (a) the Holder of such Allowed
         Administrative Claim agrees in writing to less favorable treatment or (b) the Holder of such Allowed Administrative
         Claim has been paid in full during the Chapter 11 Cases), the Debtors or Reorganized Debtors, as applicable, at the
         option of the Debtors or Reorganized Debtors, as applicable, and with the consent of the Required Consenting
         Noteholders, (i) shall pay to each Holder of an Allowed Administrative Claim Cash in an amount equal to the due and
         unpaid portion of its Allowed Administrative Claim on the later of (x) the Effective Date, or as soon thereafter as is
         reasonably practicable and (y) as soon as practicable after such Allowed Administrative Claim becomes due and
         payable, or (ii) shall provide such other treatment as the Holder of such Allowed Administrative Claim may agree to
         or otherwise as permitted by section 1129(a)(9) of the Bankruptcy Code; provided, that Administrative Claims
         incurred by the Debtors in the ordinary course of business may be paid in the ordinary course of business in accordance
         with such applicable terms and conditions relating thereto without further notice to or order of the Bankruptcy Court.

         B.       Professional Fee Claims

                  1.       Professional Fee Claims

                  Professionals (a) asserting a Professional Fee Claim shall deliver to the Debtors their estimates for purposes
         of the Debtors computing the Professional Fee Reserve Amount no later than five (5) Business Days prior to the
         anticipated Effective Date; provided, that, for the avoidance of doubt, no such estimate shall be deemed to limit the
         amount of the fees and expenses that are the subject of a Professional’s final request for payment of Professional
         Claims filed with the Bankruptcy Court; provided, further, that, if a Professional does not provide an estimate, the

27529348.1
                                                                    13
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21       Page 18 of 50



         Debtors may estimate the unpaid and unbilled fees and expenses of such Professional; and (b) asserting a Professional
         Fee Claim for services rendered before the Effective Date, for the avoidance of doubt, excluding any claims for
         Restructuring Expenses, must file and serve on the Reorganized Debtors, the U.S. Trustee, and such other Entities
         who are designated by the Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court an
         application for final allowance of such Professional Fee Claim no later than the Professional Claims Bar Date;
         provided, that any Professional who is subject to the Ordinary Course Professionals Order (as applicable) may continue
         to receive such compensation and reimbursement of expenses for services rendered before the Effective Date, without
         further Bankruptcy Court order, pursuant to the Ordinary Course Professionals Order. Objections to any Professional
         Fee Claim must be filed and served on the Reorganized Debtors and the applicable Professional within thirty (30)
         days after the filing of the final fee application with respect to the Professional Fee Claim. Any such objections that
         are not consensually resolved may be set for hearing on twenty-one (21) days’ notice.

                  2.       Professional Fee Escrow Amount

                  On the Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall establish the Professional
         Fee Escrow Account and fund such account with Cash equal to the Professional Fee Reserve Amount. The
         Professional Fee Escrow Account shall be maintained in trust for the Professionals. Each Holder of an Allowed
         Professional Fee Claim will be paid by the Reorganized Debtors in Cash from the Professional Fee Escrow Account
         within five (5) Business Days of entry of the order approving such Allowed Professional Fee Claim. If the Professional
         Fee Escrow Account is depleted, each Holder of an Allowed Professional Fee Claim will be paid the full amount of
         such Allowed Professional Fee Claim by the Reorganized Debtors in Cash within five (5) Business Days of entry of
         the order approving such Allowed Professional Fee Claim. All amounts remaining in the Professional Fee Escrow
         Account after all Allowed Professional Fee Claims have been paid in full shall revert to Reorganized HHI. If the
         Professional Fee Escrow Account is insufficient to pay the full amount of all Allowed Professional Fee Claims,
         remaining unpaid Allowed Professional Fee Claims will be promptly paid by the Reorganized Debtors, provided that
         the Bankruptcy Court has entered an order approving such Allowed Professional Fee Claims without any further action
         or order of the Bankruptcy Court.

         C.       Priority Tax Claims

                  In full and complete satisfaction, settlement, discharge and release of and in exchange for each Allowed
         Priority Tax Claim (except to the extent that (a) the Holder of such Allowed Priority Tax Claim agree in writing to
         less favorable treatment or (b) the Holder of such Allowed Priority Tax Claim has been paid in full during the Chapter
         11 Cases), on the Effective Date, each Holder of an Allowed Priority Tax Claim will be treated in accordance with
         section 1129(a)(9)(C) of the Bankruptcy Code.

         D.       Statutory Fees

                    Notwithstanding anything herein to the contrary, all fees due and payable pursuant to section 1930 of Title
         28 of the U.S. Code (“Quarterly Fees”) prior to the Effective Date shall be paid by the Debtors on the Effective Date.
         After the Effective Date, the Debtors and the Reorganized Debtors shall be jointly and severally liable to pay any and
         all Quarterly Fees when due and payable, with respect to any Chapter 11 Cases that have not been closed. The Debtors
         shall file all quarterly reports due prior to the Effective Date when they become due, in a form reasonably acceptable
         to the U.S. Trustee. After the Effective Date, the Reorganized Debtors shall file with the Bankruptcy Court quarterly
         reports when they become due, in a form reasonably acceptable to the U.S. Trustee. Each and every one of the
         Debtors and the Reorganized Debtors shall remain obligated to pay Quarterly Fees to the U.S. Trustee until the earliest
         of the Chapter 11 Case of that particular Debtor being closed, dismissed or converted to a case under chapter 7 of the
         Bankruptcy Code. The U.S. Trustee shall not be required to file any Administrative Claim in the case, and shall not
         be treated as providing any release under the Plan.




27529348.1
                                                                   14
                           Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 19 of 50



                                                 ARTICLE III.
                        CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

         A.          Classification of Claims and Interests

                   This Plan constitutes a separate Plan proposed by each Debtor within the meaning of section 1121 of the
         Bankruptcy Code. Except for the Claims addressed in Article II of this Plan, all Claims and Interests are classified in
         the Classes set forth below in accordance with section 1122 of the Bankruptcy Code. A Claim or an Interest is
         classified in a particular Class only to the extent that the Claim or Interest qualifies within the description of that Class
         and is classified in other Classes to the extent that any portion of the Claim or Interest qualifies within the description
         of such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving
         distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Interest in that Class
         and has not been paid, released, or otherwise satisfied prior to the Effective Date.

                   This Plan groups the Debtors together solely for the purpose of describing treatment under the Plan,
         Confirmation of the Plan, and making distributions in accordance with the Plan in respect of Claims against and
         Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s status as a separate legal Entity,
         change the organizational structure of the Debtors’ business enterprise, constitute a change of control of any Debtor
         for any purpose, cause a merger or consolidation of any legal Entities, or cause the transfer of any assets, and, except
         as otherwise provided by or permitted under the Plan, all Debtors shall continue to exist as separate legal Entities after
         the Effective Date.

                     The following chart represents the classification of Claims and Interests for each Debtor pursuant to the Plan:


             Class             Claim or Interest                      Status                           Voting Rights

                                                                                                    Not Entitled to Vote
              1        Other Secured Claims                        Unimpaired
                                                                                                    (Deemed to Accept)

                                                                                                    Not Entitled to Vote
              2        Other Priority Claims                       Unimpaired
                                                                                                    (Deemed to Accept)

                                                                                                    Not Entitled to Vote
              3        ABL Claims                                  Unimpaired
                                                                                                    (Deemed to Accept)

              4        Secured Notes Claims                          Impaired                         Entitled to Vote

                                                                                                    Not Entitled to Vote
              5        General Unsecured Claims                    Unimpaired
                                                                                                    (Deemed to Accept)

                                                                                                  Not Entitled to Vote
              6        Intercompany Claims                    Unimpaired / Impaired
                                                                                              (Deemed to Accept or Reject)

                                                                                                    Not Entitled to Vote
              7        Section 510(b) Claims                         Impaired
                                                                                                    (Deemed to Reject)

                                                                                                  Not Entitled to Vote
              8        Intercompany Interests                 Unimpaired / Impaired
                                                                                              (Deemed to Accept or Reject)

              9        Existing Equity Interests                     Impaired                         Entitled to Vote

                  Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of the Debtors or the
         Reorganized Debtors, as applicable, in respect of any Unimpaired Claims, including all rights in respect of legal and
         equitable defenses to, or setoffs or recoupments against, any such Unimpaired Claims.
27529348.1
                                                                      15
                       Case 20-13005-CSS              Doc 176         Filed 01/06/21         Page 20 of 50



         B.      Treatment of Classes of Claims and Interests

                   To the extent a Class contains Allowed Claims or Allowed Interests with respect to any Debtor, the
         classification of Allowed Claims and Allowed Interests is specified below.

                 1.      Class 1 — Other Secured Claims

                         (a)      Classification: Class 1 consists of all Other Secured Claims against each Debtor.

                         (b)      Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
                                  to less favorable treatment, to the extent such claim has not already been paid in full during
                                  the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
                                  and in exchange for each Allowed Other Secured Claim, each Holder thereof shall receive,
                                  at the option of the Debtors and with the consent of the Required Consenting Noteholders:
                                  (a) payment in full in cash of its Other Secured Claim on the Effective Date (or as soon
                                  thereafter as reasonably practicable); (b) the collateral securing its Allowed Other Secured
                                  Claim; (c) reinstatement of its Allowed Other Secured Claim under section 1124 of the
                                  Bankruptcy Code; (d) such other treatment rendering its Allowed Other Secured Claim
                                  unimpaired in accordance with section 1124 of the Bankruptcy Code; or (e) the indubitable
                                  equivalent of such claim, if it renders such Allowed Other Secured Claim unimpaired in
                                  accordance with section 1124 of the Bankruptcy Code.

                                  For the avoidance of doubt, except to the extent that a Holder of a Secured Tax Claim
                                  agrees to less favorable treatment, to the extent such claim has not already been paid in full
                                  during the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge
                                  of, and in exchange for each Secured Tax Claim, each Holder thereof shall receive
                                  treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code.

                         (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Other Secured Claims
                                  are conclusively presumed to have accepted the Plan under section 1126(f) of the
                                  Bankruptcy Code. Therefore, Holders of Allowed Other Secured Claims are not entitled to
                                  vote to accept or reject the Plan.

                 2.      Class 2 — Other Priority Claims

                         (a)      Classification: Class 2 consists of all Other Priority Claims against each Debtor.

                         (b)      Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim agrees
                                  to less favorable treatment, to the extent such claim has not already been paid in full during
                                  the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
                                  and in exchange for each Allowed Other Priority Claim, each Holder thereof shall receive
                                  treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code.

                         (c)      Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other Priority Claims
                                  are conclusively presumed to have accepted the Plan under section 1126(f) of the
                                  Bankruptcy Code. Therefore, Holders of Allowed Other Priority Claims are not entitled to
                                  vote to accept or reject the Plan.

                 3.      Class 3 —ABL Claims

                         (a)      Classification: Class 3 consists of all ABL Claims.

                         (b)      Treatment: On the Effective Date, each Holder of an Allowed ABL Claim shall be paid in
                                  full in cash with the proceeds of the Exit ABL Facility.


27529348.1
                                                                 16
                  Case 20-13005-CSS           Doc 176          Filed 01/06/21       Page 21 of 50



                   (c)     Voting: Class 3 is Unimpaired under the Plan. Holders of Allowed ABL Claims are
                           conclusively presumed to have accepted the Plan under section 1126(f) of the Bankruptcy
                           Code. Therefore, Holders of Allowed ABL Claims are not entitled to vote to accept or
                           reject the Plan.

             4.    Class 4 —Secured Notes Claims

                   (a)     Allowance: The Secured Notes Claims shall be Allowed in an aggregate principal amount
                           of no less than $378,634,000, plus all other unpaid and outstanding obligations including
                           any accrued and unpaid interest thereon (including at any applicable default rate), and all
                           applicable fees, costs, charges, expenses, premiums or other amounts arising under the
                           Indentures and other Loan Documents (as defined therein), in each case, as of the Petition
                           Date.

                   (b)     Classification: Class 4 consists of all Secured Notes Claims.

                   (c)     Treatment: On or as soon as reasonably practicable following the Effective Date, except
                           to the extent that a Holder of an Allowed Secured Notes Claim agrees to less favorable
                           treatment, in full and final satisfaction, settlement, release, and discharge of, and in
                           exchange for each Allowed Secured Notes Claim, each Holder thereof (and/or its designee)
                           shall receive its Pro Rata share of and/or interest in (i) 99% of the New Common Stock
                           (subject to dilution from the Management Incentive Plan) and (ii) the Exit Take Back Debt.

                   (d)     Voting: Class 4 is Impaired under the Plan. Holders of Allowed Secured Notes Claims are
                           entitled to vote to accept or reject the Plan.

             5.    Class 5 — General Unsecured Claims

                   (a)     Classification: Class 5 consists of all General Unsecured Claims against each Debtor.

                   (b)     Treatment: Except to the extent that a Holder of an Allowed General Unsecured Claim has
                           already been paid during the Chapter 11 Cases or such Holder agrees to less favorable
                           treatment, in full and final satisfaction, settlement, release, and discharge of and in
                           exchange for its Allowed General Unsecured Claim, each Holder of an Allowed General
                           Unsecured Claim shall receive, at the Debtors’ option and with the consent of the Required
                           Consenting Noteholders: (i) if such Allowed General Unsecured Claim is due and payable
                           on or before the Effective Date, payment in full, in Cash, of the unpaid portion of its
                           Allowed General Unsecured Claim on the Effective Date; (ii) if such Allowed General
                           Unsecured Claim is not due and payable before the Effective Date, payment in the ordinary
                           course of business consistent with past practices; or (iii) other treatment, as may be agreed
                           upon by the Debtors, the Required Consenting Noteholders and the Holder of such Allowed
                           General Unsecured Claim, such that the Allowed General Unsecured Claim shall be
                           rendered unimpaired pursuant to section 1124(1) of the Bankruptcy Code.

                   (c)     Voting: Class 5 is Unimpaired under the Plan. Holders of Allowed General Unsecured
                           Claims are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                           the Bankruptcy Code. Therefore, Holders of Allowed General Unsecured Claims are not
                           entitled to vote to accept or reject the Plan.

             6.    Class 6 — Intercompany Claims

                   (a)     Classification: Class 6 consists of all Intercompany Claims.

                   (b)     Treatment: On the Effective Date, in full and final satisfaction, settlement, discharge and
                           release of, and in exchange for, each Intercompany Claim, at the option of the Reorganized

27529348.1
                                                          17
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 22 of 50



                                    Debtors and with the consent of the Required Consenting Noteholders, each Allowed
                                    Intercompany Claim shall be (i) Unimpaired and Reinstated or (ii) Impaired and canceled
                                    and released without any distribution.

                           (c)      Voting: Holders of Allowed Intercompany Claims in Class 6 are either (i) Unimpaired,
                                    and such Holders are conclusively deemed to have accepted the Plan pursuant to
                                    section 1126(f), or (ii) Impaired, and such Holders are conclusively deemed to have
                                    rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, Holders
                                    of Allowed Intercompany Claims are not entitled to vote to accept or reject the Plan.

                  7.       Class 7 — Section 510(b) Claims

                           (a)      Classification: Class 7 consists of Section 510(b) Claims against each Debtor.

                           (b)      Treatment: Section 510(b) Claims shall be discharged, canceled, released, and
                                    extinguished without any distribution to Holders of such Claims. The Debtors believe that
                                    no Section 510(b) Claims exist.

                           (c)      Voting: Class 7 is Impaired by the Plan, and Holder of Section 510(b) Claims are
                                    conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
                                    Bankruptcy Code. Therefore, Holders of Section 510(b) Claims are not entitled to vote to
                                    accept or reject the Plan.

                  8.       Class 8 — Intercompany Interests

                           (a)      Classification: Class 8 consists of all Intercompany Interests.

                           (b)      Treatment: On the Effective Date, in full and final satisfaction, settlement, discharge and
                                    release of, and in exchange for, each Intercompany Interest, at the option of the
                                    Reorganized Debtors and with the consent of the Required Consenting Noteholders, each
                                    Intercompany Interest shall be (i) Unimpaired and Reinstated or (ii) Impaired and canceled
                                    and released without any distribution.

                           (c)      Voting: Holders of Intercompany Interests in Class 8 are either (i) Unimpaired, and such
                                    Holders are conclusively deemed to have accepted the Plan pursuant to section 1126(f), or
                                    (ii) Impaired, and such Holders are conclusively deemed to have rejected the Plan pursuant
                                    to section 1126(g) of the Bankruptcy Code. Therefore, Holders of Intercompany Interests
                                    are not entitled to vote to accept or reject the Plan.

                  9.       Class 9 —Existing Equity Interests

                           (a)      Classification: Class 9 consists of all Existing Equity Interests.

                           (b)      Treatment: On the Effective Date, each Existing Equity Interest shall be canceled,
                                    released, and extinguished, and will be of no further force or effect and Holders of Allowed
                                    Existing Common Equity Interests on the Effective Date shall receive their Pro Rata share
                                    of the Equity Recovery.

                           (c)      Voting: Class 9 is Impaired under the Plan. Holders of Allowed Existing Common Equity
                                    Interests on the Voting Record Date are entitled to vote to accept or reject the Plan.

         C.       Special Provision Governing Unimpaired Claims

                  The Debtors, the Reorganized Debtors and any other Entity shall retain all defenses, counterclaims, rights to
         setoff and rights to recoupment, if any, as to Unimpaired Claims other than the CITIC Claim and the MSA Claim.

27529348.1
                                                                   18
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 23 of 50



         Holders of Unimpaired Claims shall not be required to file a Proof of Claim with the Court except for damages related
         to the rejection of executory contracts and unexpired releases (“Rejection Damages Claims”), shall not be subject to
         any claims resolution process in Bankruptcy Court in connection with their Claims, and shall retain all their rights
         under applicable non-bankruptcy Law to pursue their Unimpaired Claims in any forum with jurisdiction over the
         parties. Notwithstanding anything to the contrary in the Plan, Plan Supplement, or Confirmation Order, each Holder
         of an Unimpaired Claim in the Plan, including Classes 1, 2, 3 and 5 (including cure claims related to the assumption
         of executory contracts and unexpired releases, and claims for damages related to the rejection of the same), or which
         is an Administrative Claim or Priority Tax Claim shall be entitled to enforce its rights in respect of such Unimpaired
         Claim against the Debtors or the Reorganized Debtors, as applicable, and (a) the provisions of sections VIII.B
         (Discharge of Claims and Termination of Interests), VIII.E (Releases by Holders of Claims and Interests of the
         Debtors) and VIII.G (Injunction) of the Plan shall not apply or take effect with respect to such Claim, (b) such Claim
         shall not be deemed settled, satisfied, resolved, released, discharged, barred or enjoined, (c) the property of each of
         the Debtors' Estates that vests in the applicable Reorganized Debtor pursuant to the Plan shall not be free and clear of
         such Claims, and (d) any Liens of Holders of Unimpaired Claims shall not be deemed released, until such Unimpaired
         Claim has been either (a) paid in full (i) on terms agreed to between the Holder of such Unimpaired Claim and the
         Debtors or the Reorganized Debtors, as applicable, or (ii) in accordance with the terms and conditions of the applicable
         documentation or laws giving rise to such Unimpaired Claim or (b) otherwise satisfied or disposed of as determined
         by a court of competent jurisdiction. If the Debtors or the Reorganized Debtors dispute any Unimpaired Claim, such
         dispute shall be determined, resolved or adjudicated pursuant to applicable non-bankruptcy law, in the manner as if
         the Chapter 11 Cases had not been commenced, except with respect to Rejection Damages Claims, which shall be
         determined, resolved or adjudicated as set forth in Article VII of the Plan.

         D.       Voting Classes; Presumed Acceptance by Non-Voting Classes

                  1.      Presumed Acceptance of Plan: Classes 1, 2, 3, 5, 6 (if so treated) and 8 (if so treated) are Unimpaired
         by the Plan and are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
         Code.

                  2.      Presumed Rejection of Plan: Classes 6 (if so treated), 7, and 8 (if so treated) are Impaired by the
         Plan and are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.

                  3.      Voting Classes: Each Holder of an Allowed Claim or Interest in the Voting Classes as of the
         applicable Voting Record Date is entitled to vote to accept or reject the Plan.

                   4.       Acceptance by Impaired Classes of Claims: Pursuant to section 1126(c) of the Bankruptcy Code
         and except as otherwise provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims has accepted
         the Plan if the Holders of at least two-thirds in dollar amount and more than one-half in number of the Allowed Claims
         in such Class actually voting have voted to accept the Plan.

                   5.       Plan Cannot be Confirmed as to Some or All Debtors: If the Plan cannot be confirmed as to any
         Debtor, with the consent of the Required Consenting Noteholders and without prejudice to and subject to the respective
         parties’ rights under the Restructuring Support Agreement, then the Debtors (a) may revoke the Plan as to such Debtor
         or (b) may revoke the Plan as to any Debtor (and any such Debtor’s Chapter 11 Case may be converted, continued or
         dismissed) and confirm the Plan as to the remaining Debtors to the extent required without the need for re-solicitation
         as to any Holder of a Claim against and/or Interest in a Debtor for which the Plan is not so revoked.

         E.       Elimination of Vacant Classes

                 Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
         Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
         deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
         acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.




27529348.1
                                                                   19
                        Case 20-13005-CSS               Doc 176          Filed 01/06/21       Page 24 of 50



         F.       Subordinated Claims and Interests

                   The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
         distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
         Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
         thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
         or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized Debtors, as applicable,
         reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
         equitable subordination relating thereto.

         G.       Intercompany Interests

                  To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
         received by Holders of such Intercompany Interests on account of their Intercompany Interests, but for the purposes
         of administrative convenience and in exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan
         to provide management services to certain other Debtors and Reorganized Debtors, to use certain funds and assets as
         set forth in the Plan to make certain distributions and satisfy certain obligations of certain other Debtors and
         Reorganized Debtors to the Holders of certain Allowed Claims. For the avoidance of doubt, any Interest in non-Debtor
         subsidiaries owned by a Debtor shall continue to be owned by the applicable Reorganized Debtor.

         H.       Controversy Concerning Impairment

                 If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
         the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
         Date.

         I.       Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

                  The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with
         respect to any rejecting Class of Claims or Interests. The Debtors reserve the right to modify the Plan in accordance
         with Article X hereof to the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code
         requires modification, including by modifying the treatment applicable to a Class of Claims or Interests to render such
         Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules or
         to withdraw the Plan as to such Debtor.

                                                     ARTICLE IV.
                                        MEANS FOR IMPLEMENTATION OF THE PLAN

         A.       Corporate and Organizational Existence

                  Except as otherwise provided in the Plan or any agreement, instrument or other document incorporated in the
         Plan or the Plan Supplement, on the Effective Date, each Reorganized Debtor shall continue to exist, pursuant to its
         organizational documents in effect prior to the Effective Date, except as otherwise set forth herein or in the Plan
         Supplement, without any prejudice to any right to terminate such existence (whether by merger or otherwise) in
         accordance with applicable Law after the Effective Date. To the extent such documents are amended on or prior to
         the Effective Date, such documents are deemed to be amended pursuant to the Plan without any further notice to or
         action, order or approval of the Bankruptcy Court.

         B.       Corporate Action

                  On or before the Effective Date, as applicable, all actions contemplated under the Plan or the Plan Supplement
         shall be deemed authorized and approved in all respects, including: (1) adoption or assumption, as applicable, of the
         agreements with existing management; (2) selection of the directors, managers, and officers for the Reorganized
         Debtors; (3) implementation of the Restructuring Transactions; (4) issuance and distribution of the New Common
         Stock by the Distribution Agent; (5) adoption of the New Organizational Documents; (6) entry into the Exit Facility

27529348.1
                                                                    20
                        Case 20-13005-CSS               Doc 176          Filed 01/06/21       Page 25 of 50



         Documents; (7) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and
         Unexpired Leases; (8) all other actions contemplated under the Plan (whether to occur before, on, or after the Effective
         Date); and (9) all other acts or actions contemplated or reasonably necessary or appropriate to properly consummate
         the Restructuring Transactions contemplated by the Plan (whether to occur before, on or after the Effective Date). All
         matters provided for in the Plan involving the corporate structure of the Debtors or the Reorganized Debtors, as
         applicable, and any corporate action required by the Debtors or the Reorganized Debtors in connection with the Plan
         shall be deemed to have occurred and shall be in effect, without any requirement of further action by the security
         holders, directors, managers, or officers of the Debtors or the Reorganized Debtors, as applicable. On or (as applicable)
         prior to the Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors, as applicable, shall be
         authorized to issue, execute, and deliver the agreements, documents, securities, and instruments contemplated under
         the Plan (or necessary or desirable to effect the transactions contemplated under the Plan) in the name of and on behalf
         of the Reorganized Debtors, including the Reorganized HHI LLC Agreement, the New Organizational Documents,
         the Exit Facility Documents, and any and all other agreements, documents, securities, and instruments relating to the
         foregoing. The authorizations and approvals contemplated by Article IV.J of the Plan shall be effective
         notwithstanding any requirements under non-bankruptcy law.

         C.       Organizational Documents of the Reorganized Debtors

                  On the Effective Date, the New Organizational Documents shall become effective and be deemed to amend
         and restate the current organizational documents without the need for any further notice or approvals. To the extent
         necessary, the New Organizational Documents will (i) include, among other things, pursuant to section 1123(a)(6) of
         the Bankruptcy Code, a provision prohibiting the issuance of non-voting equity securities, but only to the extent
         required by section 1123(a)(6) of the Bankruptcy Code, and (ii) to the extent necessary or appropriate, include such
         provisions as may be needed to effectuate and consummate the Plan and the transactions contemplated herein. After
         the Effective Date, each Reorganized Debtor may amend and restate its organizational documents, as permitted by
         applicable Law and pursuant to the terms contained therein.

         D.       Managers, Directors and Officers of Reorganized Debtors; Corporate Governance

                   On the Effective Date, Reorganized HHI shall enter into and deliver the Reorganized HHI LLC Agreement,
         in substantially the forms included in the Plan Supplement, to each Holder of New Common Stock and such Holders
         shall be bound thereby, without the need for execution by any party thereto other than Reorganized HHI.

                    The number and identity of the initial members of the New Board shall be determined by the Required
         Consenting Noteholders in consultation with the Debtors or Reorganized Debtors, as applicable, provided that the
         initial directors of the New Board shall include the President of HHI. Subsequent members of the New Board shall be
         selected in accordance with the New Organizational Documents, the Restructuring Term Sheet, and the Reorganized
         HHI LLC Agreement.

         E.       Exit ABL Loan Documents

                  1.       On the Effective Date, the applicable Reorganized Debtors shall execute and deliver the Exit ABL
                           Credit Agreement and the other Exit ABL Credit Documents. Confirmation shall be deemed
                           approval of the Exit ABL Facility (including transactions contemplated thereby, and all actions to
                           be taken, undertakings to be made, and obligations to be incurred and fees paid by the Debtors or
                           Reorganized Debtors in connection therewith). The Reorganized Debtors shall execute and deliver
                           those documents necessary or appropriate to obtain the Exit ABL Facility, including the Exit ABL
                           Credit Documents.

                  2.       On the Effective Date, as applicable, all Liens and security interests granted pursuant to, or in
                           connection with the Exit ABL Credit Agreement shall be deemed granted by the Reorganized
                           Debtors pursuant to the Exit ABL Credit Agreement, and all Liens and security interests granted
                           pursuant to, or in connection with the Exit ABL Credit Agreement (including any Liens and security
                           interests granted on the Reorganized Debtors’ assets) shall (i) be valid, binding, perfected,
                           enforceable liens and security interests in the property described in the Exit ABL Credit Agreement
                           and the other “Loan Documents” (as defined therein or any similar defined term), with the priorities
27529348.1
                                                                    21
                        Case 20-13005-CSS                Doc 176         Filed 01/06/21        Page 26 of 50



                           established in respect thereof under applicable non-bankruptcy Law and the Exit Intercreditor
                           Agreement, and (ii) not be enjoined or subject to discharge, impairment, release, avoidance,
                           recharacterization, or subordination under any applicable law, the Plan, or the Confirmation Order.

                  3.       The Reorganized Debtors shall also execute, deliver, file, record and issue any other related notes,
                           guarantees, deeds of trust, security documents or instruments (including UCC financing statements),
                           amendments to the foregoing, or agreements in connection therewith, in each case, without (A)
                           further notice to or order of the Bankruptcy Court or (B) further act or action under applicable law,
                           regulation, order or rule or the vote, consent, authorization or approval of any Entity (it being
                           understood that perfection shall occur automatically by virtue of the entry of the Confirmation Order
                           without the need for any filings or recordings) and will thereafter cooperate to make all other filings
                           and recordings that otherwise would be necessary under applicable Law to give notice of such liens
                           and security interests to third parties.

         F.       Exit Take Back Debt Documents

                  1.       On the Effective Date, the applicable Reorganized Debtors shall execute and deliver the Exit Take
                           Back Debt Agreement and the other Exit Take Back Debt Documents. Confirmation shall be deemed
                           approval of the Exit Take Back Debt (including transactions contemplated thereby, and all actions
                           to be taken, undertakings to be made, and obligations to be incurred and fees paid by the Debtors or
                           Reorganized Debtors in connection therewith). The Reorganized Debtors shall execute and deliver
                           those documents necessary or appropriate to obtain the Exit Take Back Debt, including the Exit
                           Take Back Debt Documents.

                  2.       On the Effective Date, as applicable, all Liens and security interests granted pursuant to, or in
                           connection with the Exit Take Back Debt Agreement shall be deemed granted by the Reorganized
                           Debtors pursuant to the Exit Take Back Debt Agreement, and all Liens and security interests granted
                           pursuant to, or in connection with the Exit Take Back Debt Agreement (including any Liens and
                           security interests granted on the Reorganized Debtors’ assets) shall (i) be valid, binding, perfected,
                           enforceable liens and security interests in the property described in the Exit Take Back Debt
                           Agreement and the other “Loan Documents” (as defined therein or any similar defined term), with
                           the priorities established in respect thereof under applicable non-bankruptcy Law and the Exit
                           Intercreditor Agreement, and (ii) not be enjoined or subject to discharge, impairment, release,
                           avoidance, recharacterization, or subordination under any applicable law, the Plan, or the
                           Confirmation Order.

                  3.       The Reorganized Debtors shall also execute, deliver, file, record and issue any other related notes,
                           guarantees, deeds of trust, mortgages, security documents or instruments (including UCC financing
                           statements), amendments to the foregoing, or agreements in connection therewith, in each case,
                           without (A) further notice to or order of the Bankruptcy Court or (B) further act or action under
                           applicable law, regulation, order or rule or the vote, consent, authorization or approval of any Entity
                           (it being understood that perfection shall occur automatically by virtue of the entry of the
                           Confirmation Order without the need for any filings or recordings) and will thereafter cooperate to
                           make all other filings and recordings that otherwise would be necessary under applicable Law to
                           give notice of such liens and security interests to third parties.

                  For the avoidance of doubt, on the Effective Date, all Holders of Secured Notes Claims shall be deemed party
         to the Exit Take Back Debt Agreement and the applicable other Exit Take Back Debt Documents, in each case, without
         the need for execution by any party thereto other than Reorganized HHI.

         G.       Exemption from Registration Requirements

                  All shares of New Common Stock or other Securities, as applicable, issued and distributed pursuant to the
         Plan, will be issued and distributed without registration under the Securities Act or any similar federal, state, or local
         Law in reliance upon (1) section 1145 of the Bankruptcy Code; (2) section 4(a)(2) of the Securities Act or Regulation

27529348.1
                                                                    22
                         Case 20-13005-CSS               Doc 176          Filed 01/06/21        Page 27 of 50



         D promulgated thereunder; or (3) such other exemption as may be available from any applicable registration
         requirements.

                   To the extent that the offering, issuance, and distribution of any shares of New Common Stock or other
         Securities pursuant to the Plan is in reliance upon section 1145 of the Bankruptcy Code, it is exempt from, among
         other things, the registration requirements of Section 5 of the Securities Act and any other applicable U.S. state or
         local Law requiring registration prior to the offering, issuance, distribution, or sale of Securities. Such shares of New
         Common Stock or other Securities to be issued under the Plan pursuant to section 1145 of the Bankruptcy Code (a)
         will not be “restricted securities” as defined in Rule 144(a)(3) under the Securities Act, and (b) subject to the terms of
         the Reorganized HHI LLC Agreement, will be freely tradable and transferable by any initial recipient thereof that (i)
         is not an “affiliate” of the Debtors as defined in Rule 144(a)(1) under the Securities Act, (ii) has not been such an
         “affiliate” within 90 days of such transfer, and (iii) is not an entity that is an “underwriter” as defined in subsection
         (b) of Section 1145 of the Bankruptcy Code.

                   All shares of New Common Stock or other Securities pursuant to the Plan that are not issued in reliance on
         section 1145 of the Bankruptcy Code will be issued without registration under the Securities Act or any similar federal,
         state, or local Law in reliance on section 4(a)(2) of the Securities Act or Regulation D promulgated thereunder, or
         such other exemption as may be available from any applicable registration requirements. All shares of New Common
         Stock or other Securities issued pursuant to the exemption from registration set forth in section 4(a)(2) of the Securities
         Act or Regulation D promulgated thereunder will be considered “restricted securities” and may not be transferred
         except pursuant to an effective registration statement under the Securities Act or an available exemption therefrom.
         The New Common Stock underlying the Management Incentive Plan will be issued pursuant to a registration statement
         or an available exemption from registration under the Securities Act and other applicable law.

                   The availability of the exemption under section 1145 of the Bankruptcy Code or any other applicable
         securities laws shall not be a condition to the occurrence of the Effective Date.

                  Should the Reorganized Debtors elect, on or after the Effective Date, to reflect all or any portion of the
         ownership of Reorganized HHI’s New Common Stock through the facilities of the Depositary Trust Company
         (“DTC”), the Reorganized Debtors shall not be required to provide any further evidence other than the Plan or
         Confirmation Order with respect to the treatment of such applicable portion of Reorganized HHI’s New Common
         Stock, and such Plan or Confirmation Order shall be deemed to be legal and binding obligations of the Reorganized
         Debtors in all respects.

                  DTC shall be required to accept and conclusively rely upon the Plan and Confirmation Order in lieu of a
         legal opinion regarding whether Reorganized HHI’s New Common Stock is exempt from registration and/or eligible
         for DTC book-entry delivery, settlement, and depository services.

                 Notwithstanding anything to the contrary in the Plan, no Entity (including, for the avoidance of doubt, DTC)
         may require a legal opinion regarding the validity of any transaction contemplated by the Plan, including, for the
         avoidance of doubt, whether Reorganized HHI’s New Common Stock are exempt from registration and/or eligible for
         DTC book-entry delivery, settlement, and depository services.

         H.       Cancellation of Certain Existing Security Interests

                   Upon the full payment or other satisfaction of an Allowed Other Secured Claim, or promptly thereafter, the
         Holder of such Allowed Other Secured Claim shall deliver to the Debtors or Reorganized Debtors (as applicable) any
         termination statements, instruments of satisfaction or releases of all security interests with respect to its Allowed Other
         Secured Claim that may reasonably be required in order to terminate any related financing statements, mortgages,
         mechanic’s liens or lis pendens and take any and all other steps reasonably requested by the Debtors, the Reorganized
         Debtors, the Exit ABL Agent or the Exit Take Back Agent that are necessary to cancel and/or extinguish any Liens or
         security interests securing such Holder’s Other Secured Claim.




27529348.1
                                                                     23
                         Case 20-13005-CSS                Doc 176         Filed 01/06/21         Page 28 of 50



         I.       Management Incentive Plan

                  Within sixty (60) days of the Effective Date, the Reorganized Debtors shall enter into the Management
         Incentive Plan, the terms of which shall be determined and approved by the New Board, provided that such terms shall
         be consistent with the Restructuring Term Sheet.

         J.       Restructuring Transactions

                   Following Confirmation, the Debtors and/or the Reorganized Debtors, as applicable, shall take any actions
         as may be necessary or appropriate to effect a restructuring of the Debtors’ business or the overall organization or
         capital structure subject to and consistent with the terms of the Plan and the Restructuring Support Agreement and
         subject to the consent rights set forth therein in all respects. The actions taken by the Debtors and/or the Reorganized
         Debtors, as applicable, to effect the Restructuring Transactions may include: (i) the execution, delivery, adoption
         and/or amendment of appropriate agreements or other documents of restructuring, conversion, disposition, dissolution,
         liquidation, merger or transfer containing terms that are consistent with the terms of the Plan and the Restructuring
         Support Agreement and any documents contemplated hereunder or thereunder and that satisfy the applicable
         requirements of applicable state Law and any other terms to which the applicable parties may agree; (ii) the execution,
         delivery, adoption and/or amendment of appropriate instruments of transfer, assignment, assumption or delegation of
         any asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan, the Restructuring
         Support Agreement and any documents contemplated hereunder or thereunder and having any other terms for which
         the applicable parties may agree; (iii) the filing of appropriate certificates or articles of incorporation or formation,
         reincorporation, merger, conversion, dissolution or other organizational documents, as applicable, pursuant to
         applicable state law, including certificates of dissolution with respect to certain Debtors; (iv) the execution, delivery,
         adoption and/or amendment of all filings, disclosures or other documents necessary to obtain any necessary third-
         party approvals; (v) the execution and delivery of the Reorganized HHI LLC Agreement and the New Organizational
         Documents and any certificates or articles of incorporation, bylaws, or such other applicable formation, organizational,
         governance, or constitutive documents (if any) of each Reorganized Debtor (including all actions to be taken,
         undertakings to be made, and obligations to be incurred and fees and expenses to be paid by the Debtors and/or the
         Reorganized Debtors, as applicable), and the issuance, distribution, reservation, or dilution, as applicable, of the New
         Common Stock, as set forth herein; (vi) the execution and delivery of the Exit Facility Documents (including all
         actions to be taken, undertakings to be made, and obligations to be incurred and fees and expenses to be paid by the
         Debtors and/or the Reorganized Debtors, as applicable); (vii) the adoption of the Management Incentive Plan and the
         issuance and reservation of equity thereunder to the participants in the Management Incentive Plan on the terms and
         conditions set by New Board after the Effective Date, and/or (viii) all other actions that the Debtors and/or the
         Reorganized Debtors, as applicable, determine, with the consent of the Required Consenting Noteholders, to be
         necessary, desirable or appropriate to implement, effectuate and consummate the Plan or the Restructuring
         Transactions contemplated hereby, including making filings or recordings that may be required by applicable state
         Law in connection with the Restructuring Transactions. All matters provided for pursuant to the Plan that would
         otherwise require approval of the equity holders, managing members, members, managers, directors, or officers of
         any Debtor (as of or prior to the Effective Date) will be deemed to have been so approved and will be in effect prior
         to, on or after the Effective Date (as appropriate) pursuant to applicable law, the provisions of the New Organizational
         Documents, and without any requirement of further action by the equity holders, managing members, members,
         managers, directors or officers of such Debtors, or the need for any approvals, authorizations, actions or consents of
         any Person.

                  The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and section 363 of the
         Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect any
         transaction described in, approved by, contemplated by, or necessary to effectuate the Plan.

         K.       Effectuating Documents; Further Transactions

                   On and after the Effective Date, the Reorganized Debtors and the officers and members of the New Board
         and any other board of directors or managers of any of the Reorganized Debtors shall be authorized and (as applicable)
         directed to issue, execute, deliver, file or record such agreements, securities, instruments, releases and other documents
         and take such actions as may be necessary or appropriate to effectuate, implement and further evidence the terms and
         conditions of the Plan and the Restructuring Transactions, including the Exit Facility Documents, the Reorganized
27529348.1
                                                                     24
                         Case 20-13005-CSS               Doc 176          Filed 01/06/21        Page 29 of 50



         HHI LLC Agreement, the Management Incentive Plan and any New Organizational Documents in the name of and
         on behalf of one or more of the Reorganized Debtors, without the need for any approvals, authorization or consents
         except those expressly required pursuant to the Plan.

         L.       Vesting of Assets in the Reorganized Debtors

                   Except as provided elsewhere in the Plan, or in the Confirmation Order, on or after the Effective Date, all
         property and assets of the Debtors’ Estates (including Causes of Action, but only to the extent such Causes of Action
         have not been waived or released pursuant to the terms of the Plan, pursuant to an order of the Bankruptcy Court, or
         otherwise) and any property and assets acquired by the Debtors pursuant to the Plan, will vest in the Reorganized
         Debtors, free and clear of all Liens or Claims. Except as may be otherwise provided in the Plan, on and after the
         Effective Date, the Reorganized Debtors may operate their businesses and may use, acquire or dispose of property
         and compromise or settle any Claims without supervision or approval by the Bankruptcy Court and free of any
         restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the Plan,
         the Confirmation Order, the New Organizational Documents or the Reorganized HHI LLC Agreement.

         M.       Release of Liens, Claims and Interests

                   Except as otherwise provided in the Plan or in any contract, instrument, release or other agreement or
         document entered into or delivered in connection with the Plan, concurrently with the applicable distributions made
         pursuant to the Plan, all Liens, Claims or Interests in or against the property of the Estates will be fully released,
         terminated, extinguished and discharged, in each case without further notice to or order of the Bankruptcy Court, act
         or action under applicable law, regulation, order or rule or the vote, consent, authorization or approval of any Entity.
         Any Entity holding such Liens, Claims, or Interests will, if necessary, pursuant to section 1142 of the Bankruptcy
         Code, promptly execute and deliver to the Reorganized Debtors such instruments of termination, release, satisfaction
         and/or assignment (in recordable form) as may be reasonably requested by the Reorganized Debtors and shall incur
         no liability to any Entity in connection with its execution and delivery of any such instruments.

                   On the Effective Date, in exchange for the treatment described herein and as set forth in Article III the Secured
         Notes Claims and the ABL Claims shall be discharged, the Liens on the Collateral (as defined in the Indentures or the
         ABL Credit Agreement, as applicable) shall be released and the Indentures and the ABL Credit Agreement shall be
         cancelled and be of no further force or effect, and the obligations of the Debtors or the Reorganized Debtors thereunder
         or in any way related thereto shall be discharged and deemed satisfied in full, and the ABL Agent and the Indenture
         Trustee shall be released from all duties and obligations thereunder; provided, however, that notwithstanding
         Confirmation or the occurrence of the Effective Date, any credit document or agreement that governs the rights of the
         Holder of a Claim or Interest and any debt issued thereunder shall continue in effect solely for purposes of (1) allowing
         Holders of Allowed Claims to receive distributions under the Plan; (2) allowing and preserving the rights of the ABL
         Agent and the Indenture Trustee to make distributions pursuant to the Plan; (3) preserving the ABL Agent’s and the
         Indenture Trustee’s rights to compensation and indemnification as against any money or property distributable to the
         Holders of ABL Claims or Secured Notes Claims, including permitting the ABL Agent and the Indenture Trustee to
         maintain, enforce, and exercise their respective charging liens, if any, against such distributions; (4) preserving all
         rights, including rights of enforcement, of the ABL Agent and the Indenture Trustee against any Person other than a
         Released Party (including the Debtors), including with respect to indemnification or contribution from the Holders of
         ABL Claims and Secured Notes Claims, pursuant and subject to the terms of the Indentures and the ABL Credit
         Agreement, respectively, as in effect on the Effective Date; (5) permitting the ABL Agent and the Indenture Trustee
         to enforce any obligation (if any) owed to the ABL Agent and the Indenture Trustee, respectively, under the Plan; (6)
         permitting the ABL Agent and the Indenture Trustee to appear in the Chapter 11 Cases or in any proceeding in the
         Bankruptcy Court or any other court; and (7) permitting the ABL Agent and the Indenture Trustee to perform and
         seek compensation and reimbursement for any functions that are necessary to effectuate the foregoing; provided,
         further, however, that (a) the preceding proviso shall not affect the discharge of Claims or Interests pursuant to the
         Bankruptcy Code, the Confirmation Order, or the Plan, or result in any expense or liability to the Debtors or
         Reorganized Debtors, as applicable, except as expressly provided for in the Plan and (b) except as otherwise provided
         in the Plan, the terms and provisions of the Plan shall not modify any existing contract or agreement that would in any
         way be inconsistent with distributions under the Plan. The ABL Agent and the Indenture Trustee shall be discharged
         from their duties and shall have no further obligation or liability except as provided in the Plan and Confirmation
         Order, and after the performance by the ABL Agent and the Indenture Trustee and their representatives and
27529348.1
                                                                     25
                         Case 20-13005-CSS                Doc 176         Filed 01/06/21         Page 30 of 50



         professionals of any obligations and duties required under or related to the Plan or Confirmation Order, the ABL
         Agent and the Indenture Trustee shall be relieved of and released from any obligations and duties arising under the
         Plan, the Confirmation Order, and, respectively, the ABL Credit Agreement and the Indentures, except with respect
         to such other rights that survive the termination of the Indentures. The fees, expenses, and costs of the ABL Agent
         and the Indenture Trustee, including fees, expenses, and costs of its professionals incurred after the Effective Date in
         connection with the ABL Credit Agreement and the Indentures, as applicable, and reasonable and documented costs
         and expenses associated with effectuating distributions pursuant to the Plan will be paid by the Reorganized Debtors
         in the ordinary course.

         N.       Cancellation of Notes, Stock, Certificates, Instruments and Agreements

                  On the Effective Date, all stock, units, instruments, certificates, agreements and other documents evidencing
         the Existing Equity Interests will be cancelled, and the obligations of the Debtors thereunder or in any way related
         thereto will be fully released, terminated, extinguished and discharged, in each case without further notice to or order
         of the Bankruptcy Court, act or action under applicable law, regulation, order or rule or any requirement of further
         action, vote or other approval or authorization by any Person.

         O.       Preservation and Maintenance of Debtors’ Causes of Action

                  1.        Maintenance of Causes of Action

                   In accordance with section 1123(b) of the Bankruptcy Code, except as otherwise provided in Article VIII or
         elsewhere in the Plan or the Confirmation Order, or in any contract, instrument, release or other agreement entered
         into in connection with the Plan, on and after the Effective Date, the Reorganized Debtors shall retain any and all
         rights to commence, pursue, litigate or settle, as appropriate, any and all Causes of Action of the Debtors, whether
         existing as of the Petition Date or thereafter arising, in any court or other tribunal, including in an adversary proceeding
         filed in the Chapter 11 Cases, but excluding all Avoidance Actions, which shall be deemed released and waived by
         the Debtors and Reorganized Debtors as of the Effective Date except for Avoidance Actions brought as counterclaims
         or defenses to claims asserted against the Debtors. The Reorganized Debtors, as the successors in interest to the
         Debtors and their Estates, may, in their sole and absolute discretion, and will have the exclusive right to, enforce, sue
         on, settle, compromise, transfer or assign (or decline to do any of the foregoing) any or all such Causes of Action,
         without notice to or approval from the Bankruptcy Court. The Reorganized Debtors or their respective successor(s)
         may pursue such retained claims, rights or Causes of Action, suits or proceedings as appropriate, in accordance with
         the best interests of the Reorganized Debtors or their respective successor(s) who hold such rights. Upon the Effective
         Date, the Reorganized Debtors, as applicable, shall be deemed to have released all Preference Actions held by the
         Debtors, if any. For the avoidance of doubt, in no instance will any Cause of Action maintained or preserved pursuant
         to this Article IV.O.1 include any Cause of Action with respect to, or against, a Released Party.

                  2.        Preservation of All Causes of Action Not Expressly Settled or Released

                    Unless a Cause of Action against a Holder of a Claim or an Interest or other Entity is (A) expressly waived,
         relinquished, released, compromised or settled in the Plan (including and for the avoidance of doubt, the releases
         contained in Article VIII of the Plan) or any Final Order (including the Confirmation Order), or (B) subject to the
         discharge and injunction provisions in Article VIII of the Plan, and the Confirmation Order, in the case of each of
         clauses (A) and (B), the Debtors and the Reorganized Debtors, as applicable, expressly reserve such Cause of Action
         for later adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
         issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
         Causes of Action upon or after the Confirmation of the Plan or the Effective Date of the Plan based on the Plan or the
         Confirmation Order. No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement or the
         Disclosure Statement to any Causes of Action against it as any indication that the Debtors or the Reorganized Debtors
         will not pursue any and all available Causes of Action against it. The Debtors and the Reorganized Debtors, as
         applicable, expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as
         otherwise expressly provided in the Plan. For the avoidance of doubt, in no instance will any Cause of Action
         maintained or preserved pursuant to this Article IV.O.2 include any Cause of Action with respect to, or against, a
         Released Party.

27529348.1
                                                                     26
                        Case 20-13005-CSS               Doc 176          Filed 01/06/21       Page 31 of 50



         P.       Exemption from Certain Taxes and Fees

                   To the maximum extent permitted by section 1146 of the Bankruptcy Code, any post-confirmation
         (a) issuance, transfer or exchange of any securities, instruments or documents, (b) creation of any Lien, mortgage,
         deed of trust or other security interest, (c) sale transactions consummated by the Debtors and approved by the
         Bankruptcy Court, including any transfers effectuated under the Plan, (d) assumption, assignment, or sale by the
         Debtors of their interests in unexpired leases of nonresidential real property or executory contracts pursuant to section
         365(a) of the Bankruptcy Code, (e) grant of collateral under the Exit Take Back Debt Agreement and (f) issuance,
         renewal, modification or securing of indebtedness by such means, and the making, delivery or recording of any deed
         or other instrument of transfer under, in furtherance of, or in connection with, the Plan, including the Confirmation
         Order shall not be subject to any document recording tax, stamp tax, conveyance fee or other similar tax, mortgage
         tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
         filing or recording fee, sales tax, use tax or other similar tax or governmental assessment. Consistent with the
         foregoing, each recorder of deeds or similar official for any county, city or Governmental Unit in which any instrument
         hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and directed to accept such
         instrument without requiring the payment of any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer
         tax, intangible tax or similar tax.

         Q.       Restructuring Expenses

                   The Restructuring Expenses incurred, or estimated to be incurred, up to and including the Effective Date
         shall be paid in full in Cash on the Effective Date (to the extent not previously paid during the course of the Chapter
         11 Cases) without the requirement to file a fee application with the Bankruptcy Court and without any requirement
         for Bankruptcy Court review or approval; provided, that, with respect to any such Restructuring Expenses of legal
         counsel to the Ad Hoc Noteholder Group or the Sponsor Equityholder (subject to the Sponsor Fee Cap), the Debtors
         and Reorganized Debtors (as applicable) shall have the right to review (subject to applicable attorney-client privilege)
         and object to any such Restructuring Expenses on reasonableness grounds. All Restructuring Expenses to be paid on
         the Effective Date shall be estimated prior to and as of the Effective Date and such estimates shall be delivered to the
         Debtors at least five (5) Business Days before the anticipated Effective Date; provided, further, that such estimate
         shall not be considered an admission or limitation with respect to such Restructuring Expenses. On the Effective Date,
         final invoices for all Restructuring Expenses incurred prior to and as of the Effective Date shall be submitted to the
         Debtors.

         R.       Distributions

                  Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary for the Debtors or
         Reorganized Debtors to make payments required pursuant to the Plan will be paid from the Cash balances of the
         Debtors or the Reorganized Debtors. Cash payments to be made pursuant to the Plan will be made by the Reorganized
         Debtors, as applicable, or any designated Affiliates of the Reorganized Debtors on their behalf.

                                              ARTICLE V.
                         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         A.       Debtors Assumption of Executory Contracts and Unexpired Leases

                   Except as otherwise provided in the Plan, as of the Effective Date, each Debtor shall be deemed to have
         assumed each Executory Contract and Unexpired Lease to which it is a party in accordance with, and subject to, the
         provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, without the need for any further notice
         to or action, order or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease: (1) was
         assumed or rejected previously by such Debtor; (2) expired or terminated pursuant to its own terms prior to the
         Effective Date; (3) is the subject of a motion to reject filed on or before the Effective Date; or (4) identified on the
         Rejected Executory Contract and Unexpired Lease List (which shall be included in the Plan Supplement) as an
         Executory Contract or Unexpired Lease designated for rejection. The assumption of Executory Contracts and
         Unexpired Leases hereunder may include the assignment of certain of such contracts to one or more Reorganized
         Debtors. The Confirmation Order will constitute an order of the Bankruptcy Court approving the above described
         assumptions.
27529348.1
                                                                    27
                         Case 20-13005-CSS                Doc 176         Filed 01/06/21         Page 32 of 50



                   Entry of the Confirmation Order by the Bankruptcy Court shall constitute an order approving the rejection
         of Executory Contracts and Unexpired Leases identified on the Rejected Executory Contract and Unexpired Lease
         List and assumption or, as applicable, assumption and assignment, of all other Executory Contracts and Unexpired
         Leases, subject to the exceptions noted above, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code.
         Notwithstanding anything to the contrary in the Plan, the Debtors or Reorganized Debtors, as applicable, reserve the
         right to alter, amend, modify, or supplement the Rejected Executory Contract and Unexpired Lease List prior to the
         Effective Date.

                   To the maximum extent permitted by law, to the extent that any provision in any Executory Contract or
         Unexpired Lease assumed, or amended and assumed, and, in either case, potentially assigned, restricts or prevents, or
         purports to restrict or prevent, or is breached or deemed breached by, the assumption, or amendment and assumption,
         and, in either case, the potential assignment of such Executory Contract or Unexpired Lease (including any “change
         of control” provision), then such provision shall be deemed modified such that the transactions contemplated by the
         Plan shall not entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or to
         exercise any other default-related rights with respect thereto.

                  Except as otherwise provided herein or agreed to by the Debtors and the applicable counterparty, each
         assumed Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
         restatements or other agreements related thereto, and all rights related thereto, if any, including all easements, licenses,
         permits, rights, privileges, immunities, options, rights of first refusal and any other interests. Modifications,
         amendments, supplements and restatements to prepetition Executory Contracts and Unexpired Leases that have been
         executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the
         Executory Contract or Unexpired Lease or the validity, priority, or amount of any Claims that may arise in connection
         therewith.

                   If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired Leases are assumed
         pursuant to the Plan, the Confirmation Order shall be a determination that such counterparty’s Executory Contracts
         and/or Unexpired Leases that are being rejected pursuant to the Plan are severable agreements that are not integrated
         with those Executory Contracts and/or Unexpired Leases that are being assumed pursuant to the Plan. Parties seeking
         to contest this finding with respect to their Executory Contracts and/or Unexpired Leases must file a timely objection
         to the Plan on the grounds that their agreements are integrated and not severable, and any such dispute shall be resolved
         by the Bankruptcy Court at the Confirmation Hearing (to the extent not resolved by the parties prior to the
         Confirmation Hearing).

         B.       Claims Based on Rejection of Executory Contracts and Unexpired Leases

                   Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
         Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
         Confirmation Order, if any, must be Filed with the Bankruptcy Court within 30 days after the later of (1) the date of
         service of notice of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such
         rejection, (2) the effective date of such rejection, or (3) service of notice of the Effective Date. All Allowed Claims
         arising from the rejection of an Executory Contract or Unexpired Lease shall be classified as General Unsecured
         Claims and shall be treated in accordance with Article III.B.5 of the Plan.

         C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

                  The Reorganized Debtors shall satisfy any monetary defaults under any Executory Contract or Unexpired
         Lease to be assumed hereunder, to the extent required by section 365(b)(1) of the Bankruptcy Code, upon assumption
         thereof in the ordinary course of business. If a counterparty to any Executory Contract or Unexpired Lease believes
         any amounts are due as a result of such Debtor’s monetary default thereunder, it shall assert a Cure Claim against the
         Debtors or Reorganized Debtors, as applicable, in the ordinary course of business, subject to all defenses the Debtors
         or Reorganized Debtors may have with respect to such Cure Claim. Any Cure Claim shall be deemed fully satisfied,
         released and discharged upon payment by the Reorganized Debtors of the applicable Cure Claim; provided, that
         nothing herein shall prevent the Reorganized Debtors from paying any Cure Claim despite the failure of the relevant
         counterparty to assert or file such request for payment of such Cure Claim. The Debtors, with the consent of the

27529348.1
                                                                     28
                        Case 20-13005-CSS               Doc 176          Filed 01/06/21       Page 33 of 50



         Required Consenting Noteholders, or the Reorganized Debtors, as applicable, may settle any Cure Claims without any
         further notice to or action, order or approval of the Bankruptcy Court.

                   As set forth in the notice of the Confirmation Hearing, any objection to the assumption of an Executory
         Contract or Unexpired Lease under the Plan, including an objection regarding the ability of the Reorganized Debtors
         to provide “adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code),
         must have been filed with the Bankruptcy Court by the deadline set by the Bankruptcy Court for objecting to
         Confirmation of the Plan, or such other deadline as may have been established by order of the Bankruptcy Court. To
         the extent any such objection is not determined by the Bankruptcy Court at the Confirmation Hearing, such objection
         may be heard and determined at a subsequent hearing. Any counterparty to an Executory Contract or Unexpired Lease
         that did not timely object to the proposed assumption of any Executory Contract or Unexpired Lease by the deadline
         established by the Bankruptcy Court will be deemed to have consented to such assumption.

                   In the event of a dispute regarding (1) the amount of any Cure Claim, (2) the ability of the Reorganized
         Debtors to provide “adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy
         Code) under the Executory Contract or Unexpired Lease to be assumed or (3) any other matter pertaining to
         assumption or the payment of Cure Claims required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure
         Claim, if any, shall occur as soon as reasonably practicable after entry of a Final Order or Final Orders of the
         Bankruptcy Court or other court of competent jurisdiction resolving such dispute and approving such assumption. The
         Debtors (with the consent of the Required Consenting Noteholders), or Reorganized Debtors, as applicable, reserve
         the right at any time prior to the Effective Date to move to reject any Executory Contract or Unexpired Lease based
         upon the existence of any unresolved dispute or upon a resolution of such dispute that is unfavorable to the Debtors
         or Reorganized Debtors.

                  Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise, and full
         payment of any applicable Cure Claims pursuant to the Plan, shall result in the full release and satisfaction of any
         Claims or defaults, whether monetary or non-monetary, including defaults of provisions restricting the change in
         control or ownership interest composition or other bankruptcy-related defaults, arising under any assumed Executory
         Contract or Unexpired Lease at any time prior to the date that the Reorganized Debtors assume such Executory
         Contract or Unexpired Lease.

         D.       Assumption of Insurance Policies

                   Notwithstanding anything in the Plan to the contrary, all of the Debtors’ insurance policies and any
         agreements, documents or instruments relating thereto, are treated as and deemed to be Executory Contracts under the
         Plan. On the Effective Date, pursuant to section 365(a) of the Bankruptcy Code, the Reorganized Debtors shall be
         deemed to have assumed all insurance policies and any agreements, documents and instruments related thereto,
         including all D&O Liability Insurance Policies. Entry of the Confirmation Order will constitute the Bankruptcy
         Court’s approval of the Reorganized Debtors’ assumption of all such insurance policies, including the D&O Liability
         Insurance Policies. Notwithstanding anything to the contrary contained in the Plan, Confirmation shall not discharge,
         impair or otherwise modify any indemnity obligations presumed or otherwise referenced in the foregoing insurance
         policies, including the D&O Liability Insurance Policies, and each such indemnity obligation will be deemed and
         treated as an Executory Contract that has been assumed by the Reorganized Debtors under the Plan as to which no
         Proof of Claim need be filed, and shall survive the Effective Date.

                   After the Effective Date, the Reorganized Debtors shall not terminate or otherwise reduce, modify or restrict
         in any way, the coverage under any D&O Liability Insurance Policy (including such tail coverage liability insurance)
         in effect or purchased as of the Petition Date, and all members, managers, directors and officers of the Reorganized
         Debtors who served in such capacity at any time prior to the Effective Date or any other individuals covered by such
         D&O Liability Insurance Policy shall be entitled to the full benefits of any such policy for the full term of such policy
         (and all tail coverage related thereto) regardless of whether such members, managers, directors and/or officers remain
         in such positions after the Effective Date.




27529348.1
                                                                    29
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21       Page 34 of 50



         E.       Rejection of MSA and CITIC Agreement

                   Notwithstanding anything herein to the contrary, on the Effective Date, the MSA and the CITIC Agreement
         shall each be rejected pursuant to section 365(a) of the Bankruptcy Code. In full and complete satisfaction of any
         and all Claims, rights or obligations under the MSA and the rejection thereof, the Sponsor Equityholder shall be
         entitled to the MSA Claim. In full and complete satisfaction of any and all Claims, rights or obligations under the
         CITIC Agreement and the rejection thereof, CITIC shall be entitled to the CITIC Claim. As of the Effective Date,
         each of the MSA Claim and the CITIC Claim shall be Allowed General Unsecured Claims. For the avoidance of
         doubt and notwithstanding anything herein to the contrary, the Allowed General Unsecured Claims in respect of the
         MSA Claim and the CITIC Claim shall be paid in Cash on the Effective Date.

         F.       Indemnification

                  All indemnification obligations in place as of the Effective Date (whether in the bylaws, certificates of
         incorporation or formation, limited liability company agreements, other organizational or formation documents, board
         resolutions, indemnification agreements, employment contracts, service contracts, or otherwise) for the current and
         former directors, officers, managers, employees, attorneys, accountants, investment bankers, and other professionals
         of the Debtors, as applicable, shall be assumed and remain in full force and effect after the Effective Date, and shall
         not be modified, reduced, discharged, impaired, or otherwise affected in any way, including by Confirmation of the
         Plan, and shall survive unimpaired and unaffected, irrespective of when such obligation arose by the Reorganized
         Debtors, as applicable.

         G.       Employment Obligations and Programs

                   Except as otherwise provided in the Plan, on and after the Effective Date, subject to any Final Order and,
         without limiting any authority provided to the New Board under the Debtors’ respective formation, organizational and
         constituent documents, the Reorganized Debtors shall adopt, assume, and/or honor in the ordinary course of business
         any written contracts, agreements, policies, programs, and plans, in accordance with their respective terms, for, among
         other things, compensation, bonuses, reimbursement, indemnity, health care benefits, disability benefits, deferred
         compensation benefits, travel benefits, vacation and sick leave benefits, savings, severance benefits, retirement
         benefits, welfare benefits, relocation programs, life insurance and accidental death and dismemberment insurance,
         including written contracts, agreements, policies, programs, and plans, in accordance with their respective terms, for
         bonuses and other incentives or compensation for the Debtors’ current and former employees, directors, officers, and
         managers, including executive compensation programs and all existing compensation arrangements for the employees
         of the Debtors, in each case on the current terms of such arrangements as may be modified from time to time in the
         ordinary course of business.

         H.       Workers’ Compensation Benefits

                  Except as otherwise provided in the Plan, as of the Effective Date, the Debtors and the Reorganized Debtors
         will continue to honor their obligations under: (i) all applicable workers’ compensation laws in states in which the
         Reorganized Debtors operate; and (ii) the Debtors’ written contracts, agreements, agreements of indemnity, self-
         insurer workers’ compensation bonds and any other policies, programs, and plans regarding or relating to workers’
         compensation and workers’ compensation insurance; all such contracts and agreements are treated as Executory
         Contracts under the Plan and on the Effective Date will be assumed by the Reorganized Debtors pursuant to the
         provisions of sections 365 and 1123 of the Bankruptcy Code. Notwithstanding anything to the contrary contained in
         the Plan, Confirmation of the Plan will not impair or otherwise modify any rights of the Reorganized Debtors under
         any such contracts, agreements, policies, programs or plans regarding or relating to workers’ compensation or
         workers’ compensation insurance.

         I.       Reservation of Rights

                  Nothing contained in the Plan shall constitute an admission by the Debtors, Reorganized Debtors or any other
         party that any contract or lease is in fact an Executory Contract or Unexpired Lease or that the Debtors or Reorganized
         Debtors have any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory
         or unexpired at the time of assumption, the Debtors or Reorganized Debtors, as applicable, shall have forty-five (45)
27529348.1
                                                                   30
                        Case 20-13005-CSS                Doc 176         Filed 01/06/21        Page 35 of 50



         calendar days following entry of a Final Order resolving such dispute to alter their treatment of such contract or lease,
         including by rejecting such contract or lease effective as of the Confirmation Date or such other date the Reorganized
         Debtors deem appropriate, provided, however, that any such rejection cannot take place after the passage of any
         deadline set forth by section 365 of the Bankruptcy Code to assume or reject such contracts and leases.

         J.       Nonoccurrence of Effective Date

                  In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
         to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
         Bankruptcy Code, unless such deadline(s) have expired.

         K.       Contracts and Leases Entered Into After the Petition Date

                  Contracts and leases entered into after the Petition Date by any Debtor and any Executory Contracts and
         Unexpired Leases assumed by any Debtor may be performed by the applicable Reorganized Debtor in the ordinary
         course of business.

                                                      ARTICLE VI.
                                          PROVISIONS GOVERNING DISTRIBUTIONS

         A.       Distribution Record Date

                 Distributions hereunder to the Holders of Allowed Claims and Interests shall be made to the Holders of such
         Claims and Interests as of the Distribution Record Date. Any transfers of Claims or Interests after the Distribution
         Record Date shall not be recognized for purposes of the Plan unless otherwise provided herein.

         B.       Dates of Distribution

                   Except as otherwise provided in the Plan, on the Effective Date or, if a Claim is not an Allowed Claim on the
         Effective Date, on the date that such Claim becomes an Allowed Claim, or, in either case, as soon as reasonably
         practicable thereafter, each Holder of an Allowed Claim or Interest shall receive the distributions that the Plan provides
         for Allowed Claims and Interest in the applicable Class and in the manner provided herein. In the event that any
         payment or act under the Plan is required to be made or performed on a date that is not on a Business Day, then the
         making of such payment or the performance of such act may be completed on the next succeeding Business Day, but
         shall be deemed to have been completed as of the required date. Except as otherwise provided in the Plan, Holders of
         Claims and Interests shall not be entitled to interest, dividends or accruals on the distributions provided for therein,
         regardless of whether distributions are delivered on or at any time after the Effective Date.

         C.       Distribution Agent

                  Except as otherwise provided in the Plan, all distributions under the Plan, including the distribution of the
         New Common Stock, shall be made by the Distribution Agent or by such other Entity designated by the Reorganized
         Debtors as a Distribution Agent on the Effective Date. The Distribution Agent shall not be required to give any bond
         or surety or other security for the performance of the duties as Distribution Agent unless otherwise ordered by the
         Bankruptcy Court.

                 The Distribution Agent shall be empowered to (a) effect all actions and execute all agreements, instruments
         and other documents necessary to perform its duties under the Plan, (b) make all distributions contemplated hereby,
         (c) empower professionals to represent it with respect to its responsibilities and (d) exercise such other powers as are
         necessary and proper to implement the provisions hereof. If the Distribution Agent is an entity other than the
         Reorganized Debtors, such entity shall be paid its reasonable fees and expenses, including the reasonable fees and
         expenses of its attorneys or other professionals.




27529348.1
                                                                    31
                        Case 20-13005-CSS                 Doc 176       Filed 01/06/21        Page 36 of 50



         D.       Cash Distributions

                 Distributions of Cash may be made either by check drawn on a domestic bank or electronic transfer from a
         domestic bank, at the option of the Reorganized Debtors.

         E.       Rounding of Payments

                 Whenever payment of a fraction of a dollar would otherwise be called for, the actual payment may reflect a
         rounding down of such fraction to the nearest whole dollar or zero if the amount is less than one dollar.

                   No fractional membership units or shares shall be issued or distributed under the Plan. Each Person entitled
         to receive New Common Stock shall receive the total number of whole units or shares of New Common Stock to
         which such Person is entitled. Whenever any distribution to a particular Person would otherwise call for the
         distribution of a fraction of a unit or share of New Common Stock, the actual distribution of units or shares of such
         New Common Stock shall be rounded down to the nearest whole number.

                   To the extent Cash, shares, stock or units that are to be distributed under the Plan remain undistributed as a
         result of the rounding down of such fraction to the nearest whole dollar or whole number of notes, shares, stock or
         units, such Cash, shares, stock or units shall be treated as an Unclaimed Distribution under the Plan

         F.       Allocation Between Principal and Interest

                  Distributions to any Holder of an Allowed Claim shall be allocated first to the principal amount of any such
         Allowed Claim, and then, to the extent the consideration exceeds such amount, to the remainder of such Claim
         comprising interest accrued through the Effective Date, if any (but solely to the extent that interest is an allowable
         portion of such Allowed Claim).

         G.       General Distribution Procedures

                  The Distribution Agent shall make all distributions of Cash or other property required under the Plan, unless
         the Plan specifically provides otherwise. All Cash and other property held by the Reorganized Debtors for distribution
         under the Plan shall not be subject to any claim by any Person, except as provided under the Plan.

         H.       Address for Delivery of Distributions

                   Distributions to Holders of Allowed Claims and Interests, to the extent provided for under the Plan, shall be
         made (1) at the address set forth on any Proofs of Claim filed by such Holders (to the extent such Proofs of Claim are
         filed in the Chapter 11 Cases), (2) at the address set forth in any written notices of address change delivered to the
         Debtors, (3) at the address in the Debtors’ books and records or (4) in accordance with the Indentures in the case of
         distributions to Holders of Secured Notes Claims.

         I.       Unclaimed Distributions

                  If the distribution to any the Holder becomes an Unclaimed Distribution, no further distribution shall be made
         to such Holder, and the Reorganized Debtors shall have no obligation to make any further distribution to such Holder.

                  Such Unclaimed Distribution and such Holder’s rights to the distribution or any subsequent distribution shall
         be deemed forfeit under the Plan. Notwithstanding any federal or state escheat, abandoned or unclaimed property laws
         to the contrary, such Unclaimed Distribution and any subsequent distributions on account of such Holder’s Allowed
         Claim or Interest shall be deemed disallowed, discharged and forever barred as unclaimed property under section
         347(b) of the Bankruptcy Code and shall revert to and vest in the Reorganized Debtors free of any restrictions thereon.
         Holders that fail to claim such Unclaimed Distribution shall have no claim whatsoever on account of such Unclaimed
         Distribution, or any subsequent distributions, against the Debtors or the Reorganized Debtors or against any Holder
         of an Allowed Claim or Interest to whom distributions are made by the Reorganized Debtors.


27529348.1
                                                                   32
                         Case 20-13005-CSS                Doc 176          Filed 01/06/21        Page 37 of 50



         J.       Withholding Taxes

                   Pursuant to section 346(f) of the Bankruptcy Code, the Reorganized Debtors shall, to the extent applicable,
         comply with all withholding and reporting requirements imposed by federal, state or local taxing authorities and shall
         be entitled to deduct any federal, state or local withholding taxes from any distributions made with respect to Allowed
         Claims or Interests, as appropriate. From and as of the Effective Date, the Reorganized Debtors shall comply with all
         reporting obligations imposed on them by any Governmental Unit in accordance with applicable Law with respect to
         such withholding taxes. Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors shall be
         authorized to take all actions necessary or appropriate to comply with such withholding and reporting requirements,
         including liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay
         applicable withholding taxes, withholding distributions pending receipt of information necessary to facilitate such
         distributions or establishing any other mechanisms they believe are reasonable and appropriate. The Reorganized
         Debtors may require that a Holder entitled to receive a distribution pursuant to the Plan provide such Holder’s taxpayer
         identification number and such other information and certification as may be necessary for the Reorganized Debtors
         to comply with applicable tax reporting and withholding laws. Notwithstanding the foregoing, each Holder that is to
         receive a distribution hereunder shall have the sole and exclusive responsibility for the satisfaction and payment of
         any tax obligations imposed by any Governmental Unit, including income, withholding and other tax obligations, on
         account of such distribution.

         K.       No Postpetition Interest on Claims

                  Unless otherwise specifically provided for in an order of the Court, the Plan or the Confirmation Order, or
         required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any Claims or Interests, and
         no Holder of a Claim or Interest shall be entitled to interest, dividends or other accruals accruing on or after the Petition
         Date on any such Claim or Equity Interest.

         L.       Setoffs

                  Except as otherwise expressly provided for herein, the Reorganized Debtors may, to the extent permitted
         under applicable law, setoff against any Allowed Claim and any distributions to be made pursuant to the Plan on
         account of such Allowed Claim, the claims, rights and Causes of Action of any nature that the Reorganized Debtors
         may hold against the Holder of such Allowed Claim that are not otherwise waived, released or compromised in
         accordance with the Plan; provided, that neither such a setoff nor the allowance of any Claim hereunder shall constitute
         a waiver or release by the Reorganized Debtors of any such claims, rights and Causes of Action that the Reorganized
         Debtors possesses against such Holder; provided, further, that no such setoff shall be permitted against any (1) CITIC
         Claim, (2) MSA Claim, (3) Allowed Secured Notes Claim or (4) any distributions to be made pursuant to the Plan on
         account of any such Allowed Secured Notes Claim. The Debtors shall provide notice to an affected Holder of a Claim
         of any setoff, and such Holder may challenge any such setoff in Bankruptcy Court or any other court with jurisdiction.

         M.       Surrender of Cancelled Instruments or Securities

                  Except as otherwise provided herein, as a condition precedent to receiving any distribution on account of its
         Allowed Claim or Interest, each Holder of an Allowed Claim or Interest in the Voting Classes based upon an
         instrument or other security shall be deemed to have surrendered such instrument, security or other documentation
         underlying such Claim and all such surrendered instruments, securities and other documentation shall be deemed
         cancelled pursuant to Article IV.N of the Plan.

                                                 ARTICLE VII.
                            PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND INTERESTS

         A.       Disputed Claims Process

                   Holders of Claims generally are not required to file a Proof of Claim with the Bankruptcy Court and shall be
         subject to the Bankruptcy Court process only to the extent provided in the Plan. On and after the Effective Date, except
         as otherwise provided in the Plan, all Allowed Claims shall be paid pursuant to the Plan in the ordinary course of

27529348.1
                                                                      33
                         Case 20-13005-CSS                Doc 176         Filed 01/06/21         Page 38 of 50



         business of the Reorganized Debtors and shall survive the Effective Date as if the Chapter 11 Cases had not been
         commenced. Other than Claims arising from the rejection of an Executory Contract or Unexpired Lease, if the Debtors
         or the Reorganized Debtors dispute any Claim, such dispute shall be determined, resolved, or adjudicated, as the case
         may be, in a manner as if the Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the
         Chapter 11 Cases had not been commenced.

         B.       Claims Administration Responsibilities

                   Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
         have the authority to: (1) file, withdraw, or litigate to judgment, objections to Claims; (2) settle or compromise any
         Disputed Claim without any further notice to or action, order or approval by the Bankruptcy Court; and (3) administer
         and adjust the Claims Register to reflect any such settlements, compromises or withdrawals without any further notice
         to or action, order or approval by the Bankruptcy Court, provided, however, that neither the Reorganized Debtors nor
         any other party in interest shall have the authority to object to the MSA Claim or the CITIC Claim, each of which
         shall be Allowed General Unsecured Claims. For the avoidance of doubt, except as otherwise provided in the Plan,
         from and after the Effective Date, each Reorganized Debtor shall have and retain any and all rights and defenses such
         Debtor or its assignor had immediately prior to the Effective Date with respect to any Disputed Claim, including the
         Causes of Action retained pursuant to Article V.M of the Plan.

         C.       Estimation of Claims and Interests

                   Before or after the Effective Date, the Debtors, with the reasonable consent of the Required Consenting
         Noteholders, or the Reorganized Debtors, as applicable, may (but are not required to) at any time request that the
         Bankruptcy Court estimate any Disputed Claim that is contingent or unliquidated pursuant to section 502(c) of the
         Bankruptcy Code for any reason, regardless of whether any party previously has objected to such Claim or whether
         the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate
         any such Claim, including during the litigation of any objection to any Claim or during the appeal relating to such
         objection. Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged from the Claims
         Register, but that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated
         at zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates
         any Disputed Claim that is a contingent or unliquidated Claim, that estimated amount shall constitute either the
         Allowed amount or a maximum limitation on such Claim, as determined by the Court, for all purposes under the Plan
         (including for purposes of distributions). Unless the Court rules that such estimated amount shall constitute the
         Allowed amount of such Claim, the relevant Reorganized Debtor may elect to pursue any supplemental proceedings
         to object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no
         event shall any Holder of a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy Code or
         otherwise be entitled to seek reconsideration of such estimation unless such Holder has filed a motion requesting the
         right to seek reconsideration on or before twenty-one (21) days after the date on which such Claim is estimated. All
         of the aforementioned Claims and objection, estimation and resolution procedures are cumulative and not exclusive
         of each other. Claims may be estimated and subsequently compromised, settled, withdrawn or resolved by any
         mechanism approved by the Bankruptcy Court.

         D.       [Reserved]

         E.       No Distributions Pending Allowance

                   Notwithstanding any other provision hereof, if any portion of a Claim is a Disputed Claim, no payment or
         distribution provided hereunder shall be made on account of such Claim unless and until such Disputed Claim becomes
         an Allowed Claim.

         F.       Distributions After Allowance

                   To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest, distributions
         (if any) shall be made to the Holder of such Allowed Claim or Interest in accordance with the provisions of the Plan.
         As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court, or any other Court
         of competent jurisdiction, allowing any Disputed Claim or Interest becomes a Final Order, the Distribution Agent
27529348.1
                                                                     34
                        Case 20-13005-CSS                Doc 176         Filed 01/06/21        Page 39 of 50



         shall provide to the Holder of such Claim or Interest the distribution (if any) to which such Holder is entitled under
         the Plan as of the Effective Date, without any interest to be paid on account of such Claim or Interest, except to the
         extent such interest is provided for under this Plan.

         G.       No Interest

                   Interest shall not accrue or be paid on any Disputed Claim with respect to the period from the Effective Date
         to the date a final distribution is made on account of such Disputed Claim, if and when such Disputed Claim becomes
         an Allowed Claim, except to the extent such interest is provided for under this Plan.

         H.       Single Satisfaction of Claims

                   Holders of Allowed Claims may assert such Claims against each Debtor obligated with respect to such
         Claims, and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
         each obligated Debtor based upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in no case
         shall the aggregate value of all property received or retained under the Plan on account of any Allowed Claim exceed
         100 percent of the underlying Allowed Claim plus applicable interest, if any.

         I.       Tax Treatment of Claim Distribution Amounts

                  Property deposited into any Claim distribution accounts described elsewhere in the Plan (but for the
         avoidance of doubt, not including the Professional Fee Escrow Account) will be subject to “disputed ownership fund”
         treatment under section 1.468B-9 of the United States Treasury Regulations. All corresponding elections with respect
         to such accounts shall be made, and such treatment shall be applied to the extent possible for state, local, and non-
         U.S. tax purposes. Under such treatment, a separate federal income tax return shall be filed with the IRS with respect
         to such accounts, any taxes (including with respect to interest, if any, or appreciation in property between the Effective
         Date and date of distribution) imposed on such accounts shall be paid out of the assets of such accounts (and reductions
         shall be made to amounts disbursed from such accounts to account for the need to pay such taxes).

                                                ARTICLE VIII.
                          SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

         A.       Compromise and Settlement of Claims, Interests, and Controversies

                   In consideration for the distributions and other benefits provided pursuant to the Plan, the provisions of the
         Plan shall constitute a good-faith compromise and settlement of all Claims, Interests, and controversies relating to the
         contractual, legal, and subordination rights that a Holder of a Claim or Interest may have with respect to any Allowed
         Claim or Interest, or any distribution to be made on account of such Allowed Claim or Interest. The entry of the
         Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or settlement of all such
         Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement
         is in the best interests of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and
         reasonable. In accordance with the provisions of the Plan, without any further notice to or action, order, or approval
         of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors may compromise and settle Claims against,
         and Interests in, the Debtors and their Estates and Causes of Action against other Entities.

         B.       Discharge of Claims and Termination of Interests

                   To the fullest extent allowed by section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
         provided in the Plan or in any contract, instrument, or other agreement or document created pursuant to the Plan, the
         distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and
         release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised
         after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
         including any interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown,
         against, liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or
         properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on account

27529348.1
                                                                    35
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 40 of 50



         of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date,
         any liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed by
         employees of the Debtors before the Effective Date and that arise from a termination of employment, any contingent
         or non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
         debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
         (1) a Proof of Claim based upon such debt or right is filed or deemed filed pursuant to section 501 of the Bankruptcy
         Code; (2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
         Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. With respect to any Executory
         Contract or Unexpired Lease to be assumed by the Debtors or Reorganized Debtors, any non-monetary default or
         “event of default” by the Debtors or Affiliates on account of the filing of the Chapter 11 Cases or otherwise caused
         by any Debtor’s insolvency or financial condition at any point prior to the Effective Date shall be deemed cured or
         shall otherwise no longer constitute a default or “event of default” as of the Effective Date. The Confirmation Order
         shall be a judicial determination of the discharge of all Claims and Interests subject to the Effective Date occurring,
         and subject to Article III.C of this Plan (Special Provision Governing Unimpaired Claims).

         C.       Release of Liens

                   Except (a) with respect to the Liens securing (1) the Exit Facilities, (2) Other Secured Claims that are
         Reinstated pursuant to the Plan, and (3) obligations pursuant to Executory Contracts and Unexpired Leases
         assumed pursuant to the Plan, or (b) as otherwise provided in the Plan or in any contract, instrument, release,
         or other agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds of
         trust, Liens, pledges, or other security interests against any property of the Estates and, subject to the
         consummation of the applicable distributions contemplated in the Plan, shall be fully released and discharged,
         at the sole cost of and expense of the Reorganized Debtors, and the Holders of such mortgages, deeds of trust,
         Liens, pledges, or other security interests shall execute such documents as may be reasonably requested by the
         Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such releases, and all of the right,
         title, and interest of any Holders of such mortgages, deeds of trust, Liens, pledges, or other security interests
         shall revert to the Reorganized Debtor and its successors and assigns.

         D.       Releases by the Debtors

                  Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on and after
         the Effective Date, each Released Party is deemed released by the Debtors, the Reorganized Debtors, and their
         Estates from any and all Causes of Action, including any derivative claims asserted on behalf of the Debtors,
         that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to assert in their
         own right (whether individually or collectively) or would have been legally entitled to assert on behalf of the
         Holder of any Claim or Interest, or that any Holder of any Claim or Interest could have asserted on behalf of
         the Debtors, based on or relating to, or in any manner arising from, in whole or in part, on or before the
         Effective Date:

                (a)       the Debtors, the Debtors’ restructuring efforts, intercompany transactions, the formulation,
         preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement;

                 (b)     any Restructuring Transaction, contract, instrument, release, or other agreement or
         document (including providing any legal opinion requested by any Entity regarding any transaction, contract,
         instrument, document, or other agreement contemplated by the Plan or the reliance by any Entity on the Plan
         or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
         Restructuring Support Agreement, the Disclosure Statement, or the Plan;

                 (c)       the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of the Chapter 11 Cases,
         the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
         including the issuance or distribution of Securities pursuant to the Plan, or the distribution of property under
         the Plan or any other related agreement; or

                 (d)     any other act or omission, transaction, agreement, event, or other occurrence relating to the
         Debtors taking place on or before the Effective Date.
27529348.1
                                                                   36
                       Case 20-13005-CSS             Doc 176         Filed 01/06/21      Page 41 of 50



                  Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
         any (i) post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction,
         or any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
         implement the Plan, or (ii) claims related to any act or omission that is determined in a final order to have
         constituted actual fraud, willful misconduct, or, with respect to the Exculpated Parties, solely to the extent of
         the exculpation contained in Article VIII.F, gross negligence.

         E.      Releases by Holders of Claims and Interests of the Debtors

                  As of the Effective Date, each Releasing Party on behalf of itself and any Entity that could assert on
         behalf of such Releasing Party is deemed to have released each Released Party and deemed to have released
         and discharged each Debtor and Reorganized Debtor, and each of the Debtor’s and Reorganized Debtors’
         predecessors, successors and affiliates, from any and all Causes of Action, including any derivative claims
         asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
         individually or collectively), based on or relating to, or in any manner arising from, in whole or in part, on or
         before the Effective Date:

                (a)       the Debtors, the Debtors’ restructuring efforts, intercompany transactions, the formulation,
         preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement;

                  (b)     any transaction that is part of the Restructuring Transactions, contract, instrument, release,
         or other agreement or document (including providing any legal opinion requested by any Entity regarding any
         transaction, contract, instrument, document, or other agreement contemplated by the Plan or the reliance by
         any Entity on the Plan or the order confirming the Plan in lieu of such legal opinion) created or entered into in
         connection with the Restructuring Support Agreement, the Disclosure Statement, or the Plan;

                  (c)      the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of the Chapter 11 Cases,
         the pursuit of confirmation of the Plan, the pursuit of consummation of the Plan, the administration and
         implementation of the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
         distribution of property under the Plan or any other related agreement; or

                 (d)     any other act or omission, transaction, agreement, event, or other occurrence relating to the
         Debtors taking place on or before the Effective Date.

                  Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
         any (i) post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction,
         or any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
         implement the Plan, or (ii) claims related to any act or omission that is determined in a final order to have
         constituted actual fraud, willful misconduct, or, with respect to the Exculpated Parties, solely to the extent of
         the exculpation contained in Article VIII.F, gross negligence. Notwithstanding anything herein to the contrary,
         nothing herein shall be intended to be a release of (a) the Sponsor Equityholder’s (i) Secured Notes Claims, or
         (ii) Claims under the MSA, or (b) Claims arising under the Restructuring Support Agreement, and such Claims
         in each case are hereby expressly reserved.

         F.      Exculpation

                 Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and
         each Exculpated Party is hereby exculpated from any Cause of Action for any claim related to any act or
         omission through the Effective Date in connection with, relating to, or arising out of, the Chapter 11 Cases, the
         formulation, preparation, dissemination, negotiation, filing, or termination of the Restructuring Support
         Agreement and related prepetition transactions, the Disclosure Statement, the Plan, or any Restructuring
         Transaction, contract, instrument, release or other agreement or document (including providing any legal
         opinion requested by any Entity regarding any transaction, contract, instrument, document, or other
         agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or the Confirmation
         Order in lieu of such legal opinion) created or entered into in connection with the Disclosure Statement or the

27529348.1
                                                                37
                         Case 20-13005-CSS               Doc 176          Filed 01/06/21        Page 42 of 50



         Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
         administration and implementation of the Plan, including the issuance of Securities pursuant to the Plan, or
         the distribution of property under the Plan or any other related agreement, except for claims related to any act
         or omission constitutes actual fraud, willful misconduct, or gross negligence.

         G.       Injunction

                  All Entities that have held, hold, or may hold Causes of Action, claims or interests that have been
         released pursuant to the Plan, or that have been discharged pursuant to the Plan, or that are subject to
         exculpation pursuant to the Plan, are permanently enjoined, from and after the Effective Date, from taking
         any of the following actions against, as applicable, the Debtors, the Reorganized Debtors, or the Released
         Parties: (a) commencing or continuing in any manner any action or other proceeding of any kind on account
         of or in connection with or with respect to any such Causes of Action, claims or interests; (b) enforcing,
         attaching, collecting, or recovering by any manner or means any judgment, award, decree, or order against
         such Entities on account of or in connection with or with respect to any such Causes of Action, claims or
         interests; (c) creating, perfecting, or enforcing any lien or encumbrance of any kind against such Entities or
         the property or the estates of such Entities on account of or in connection with or with respect to any such
         Causes of Action, claims or interests; (d) asserting any right of setoff (except to the extent timely asserted in
         accordance with applicable law), or subrogation of any kind against any obligation due from such Entities or
         against the property of such Entities on account of or in connection with or with respect to any such Causes of
         Action, claims or interests; and (e) commencing or continuing in any manner any action or other proceeding
         of any kind on account of or in connection with or with respect to any such Causes of Action, claims or interests
         released or settled pursuant to the Plan. Notwithstanding anything to the contrary in this provision or
         elsewhere in this Plan, this Plan does not discharge, release or enjoin the assertion of defenses by Holders of
         Claims, including but not limited to the defense of setoff or recoupment, in response to any Cause of Action
         asserted by the Debtors, Reorganized Debtors or other Released Party.

         H.       Protection Against Discriminatory Treatment

                   In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2 of Article VI of the
         United States Constitution, no Governmental Unit shall discriminate against any Reorganized Debtor, or any Entity
         with which a Reorganized Debtor has been or is associated, or deny, revoke, suspend, or refuse to renew a license,
         permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a grant
         against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors have been associated, solely
         because such Reorganized Debtor was a Debtor under chapter 11, may have been insolvent before the commencement
         of the Chapter 11 Cases (or during the Chapter 11 Cases but before such Debtor was granted or denied a discharge),
         or has not paid a debt that is dischargeable in the Chapter 11 Cases.

         I.       [Reserved]

         J.       Reimbursement or Contribution

                  If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
         section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the Effective Date,
         such Claim shall be forever disallowed notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
         Effective Date (a) such Claim has been adjudicated as noncontingent, or (b) the relevant Holder of a Claim has filed
         a noncontingent Proof of Claim on account of such Claim and a Final Order has been entered determining such Claim
         as no longer contingent.

         K.       Term of Injunctions or Stays

                  Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
         Chapter 11 Cases (pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court) and
         existing on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation


27529348.1
                                                                     38
                        Case 20-13005-CSS               Doc 176          Filed 01/06/21       Page 43 of 50



         Order) shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or
         the Confirmation Order shall remain in full force and effect in accordance with their terms.

         L.       Document Retention

                 On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
         standard document retention policy, as may be altered, amended, modified, or supplemented by the
         Reorganized Debtors.

                                                   ARTICLE IX.
                                   CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

         A.       Conditions Precedent to the Effective Date.

                  It shall be a condition to the Effective Date that the following conditions shall have been satisfied or waived
         pursuant to Article IX.B of the Plan:

                 1.       the Bankruptcy Court shall have entered the Confirmation Order, which shall be in form and
         substance reasonably acceptable to the Required Consenting Noteholders, and the Confirmation Order shall not be
         stayed, modified, or vacated, and shall not be subject to any pending appeal, and the appeals period for the
         Confirmation Order shall have expired; provided that the requirement that the Confirmation Order not be subject to
         any pending appeal and the appeals period for the Confirmation Order shall have expired may be waived by any
         Consenting Noteholder.

                  2.       the Restructuring Support Agreement shall continue to be in full force and effect;

                 3.       All actions, documents, and agreements necessary to implement and consummate the Plan shall
         have been effected and executed and remain in full force and effect;

                  4.       the Debtors shall have paid or reimbursed all Restructuring Expenses;

                  5.      amounts sufficient to pay the Professional Fee Claims of all of the Debtors’ Professionals, including
         those of (a) Gibson, Dunn & Crutcher LLP, as proposed counsel to the Debtors, (b) Young Conaway Stargatt &
         Taylor, LLP, as proposed co-counsel to the Debtors, and (c) Huron Consulting Group, as financial advisor to the
         Debtors shall have been placed in the Professional Fee Escrow Account pending approval of the Professional Fee
         Claims by the Bankruptcy Court;

                  6.       each document or agreement constituting the Definitive Documents shall be in form and substance
         consistent with the Restructuring Support Agreement.

                  7.      all governmental approvals and consents that are legally required for the consummation of the
         Restructuring Transactions shall have been obtained.

         B.       Waiver of Conditions Precedent

                   Other than the condition set forth in Article IX.A.4. of the Plan, and the condition that the Bankruptcy Court
         shall have entered an order confirming the Plan, the Debtors, with the consent of the Required Consenting Noteholders,
         may waive any of the conditions to the Effective Date set forth in Article IX.A of the Plan at any time without any
         notice to any other parties in interest and without any further notice to or action, order, or approval of the Bankruptcy
         Court, and without any formal action other than proceeding to confirm and consummate the Plan.

         C.       Substantial Consummation

                  “Substantial Consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy Code, with respect
         to any of the Debtors, shall be deemed to occur on the Effective Date with respect to such Debtor.

27529348.1
                                                                    39
                         Case 20-13005-CSS               Doc 176          Filed 01/06/21        Page 44 of 50



         D.       Effect of Non-Occurrence of Conditions to Consummation

                  If the Effective Date does not occur with respect to any of the Debtors, the Plan shall be null and void in all
         respects with respect to such Debtor, and nothing contained in the Plan or the Disclosure Statement shall: (a) constitute
         a waiver or release of any Claims by or Claims against or Interests in such Debtors; (b) prejudice in any manner the
         rights of such Debtors, any Holders of a Claim or Interest, or any other Entity; or (c) constitute an admission,
         acknowledgment, offer, or undertaking by such Debtors, any Holders, or any other Entity in any respect.

                                                 ARTICLE X.
                            MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

         A.       Modification of Plan

                   The Debtors, with the consent of the Required Consenting Noteholders, subject to the Required Consenting
         Equityholders Consent Right, reserve the right to modify the Plan prior to Confirmation and seek Confirmation
         consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan to the extent
         permitted by section 1127(a) of the Bankruptcy Code, and Bankruptcy Rule 3019 (a). Subject to certain restrictions
         and requirements set forth in section 1127(b) of the Bankruptcy Code and Bankruptcy Rule 3019(b), and those
         restrictions on modifications set forth in the Plan, the Debtors, with the consent of the Required Consenting
         Noteholders, expressly reserve their rights to alter, amend, or modify materially the Plan, one or more times, after
         Confirmation, and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or
         modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
         Statement, or the Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of the
         Plan. Notwithstanding the foregoing, the Debtors reserve the right to make appropriate technical adjustments, remedy
         any defect or omission, or reconcile any inconsistencies in the Plan (including any exhibits and documents included
         in the Plan Supplement) without further order of the Bankruptcy Court. To the extent permitted by section 1127 of
         the Bankruptcy Code and Bankruptcy Rule 3019, a Holder of a Claim or Interest that has accepted the Plan shall be
         deemed to have accepted the Plan, as amended, supplemented, amended and restated, or otherwise modified, if the
         proposed amendment, supplement, amendment and restatement, or other modification does not materially and
         adversely change the treatment of the Claim or Equity Interest of such Holder, or release any claims or liabilities
         reserved by such Holder under the Plan. Prior to the Effective Date, the Debtors may make appropriate technical
         adjustments to the Plan without further order or approval of the Bankruptcy Court; provided, that such technical
         adjustments or modifications shall be satisfactory to the Required Consenting Noteholders and subject to the Required
         Consenting Equityholders Consent Right, and shall be provided to the U.S. Trustee. Notwithstanding anything to the
         contrary contained herein, the Debtors or the Reorganized Debtors, as applicable, shall not amend or modify the Plan
         other than in a manner that is not inconsistent with the Restructuring Support Agreement.

         B.       Effect of Confirmation on Modifications

                   Entry of the Confirmation Order shall constitute approval of all modifications to the Plan occurring after the
         solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a finding that such modifications to the
         Plan do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

         C.       Revocation or Withdrawal of Plan

                  The Debtors, with the prior written consent of the Required Consenting Noteholders to the extent the
         Restructuring Support Agreement remains in full force and effect, reserve the right to revoke or withdraw the Plan
         before the Confirmation Date and to file subsequent chapter 11 plans, but without prejudice to the respective parties’
         rights under the Restructuring Support Agreement. If the Debtors revoke or withdraw the Plan, or if the Confirmation
         Date or the Effective Date does not occur, then: (a) the Plan will be null and void in all respects; (b) any settlement
         or compromise embodied in the Plan, assumption of Executory Contracts or Unexpired Leases effected by the Plan,
         and any document or agreement executed pursuant hereto will be null and void in all respects; and (c) nothing
         contained in the Plan shall (1) constitute a waiver or release of any Claims, Interests, or Causes of Action, (2) prejudice
         in any manner the rights of any Debtor or any other Entity, or (3) constitute an admission, acknowledgement, offer,
         or undertaking of any sort by any Debtor or any other Entity.

27529348.1
                                                                     40
                         Case 20-13005-CSS               Doc 176          Filed 01/06/21        Page 45 of 50



                                                         ARTICLE XI.
                                                  RETENTION OF JURISDICTION

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
         Bankruptcy Court shall retain jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases and the
         Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

                   1.        allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
         unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any Claim
         or Interest and the resolution of any and all objections to the secured or unsecured status, priority, amount, or allowance
         of Claims or Interests;

                  2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
         applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
         Bankruptcy Code or the Plan;

                  3.       resolve any matters related to Executory Contracts or Unexpired Leases, including: (a) the
         assumption, assumption and assignment, or rejection of any Executory Contract or Unexpired Lease to which a Debtor
         is party or with respect to which a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any
         Cure Claims arising therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential
         contractual obligation under any Executory Contract or Unexpired Lease that is assumed; and (c) any dispute regarding
         whether a contract or lease is or was executory or expired;

                   4.      ensure that distributions to Holders of Allowed Claims and Interests (as applicable) are
         accomplished pursuant to the provisions of the Plan and adjudicate any and all disputes arising from or relating to
         distributions under the Plan;

                  5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
         and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
         Effective Date;

                   6.      enter and implement such orders as may be necessary or appropriate to execute, implement, or
         consummate the provisions of (a) contracts, instruments, releases, indentures, and other agreements or documents
         approved by Final Order in the Chapter 11 Cases and (b) the Plan, the Confirmation Order, and contracts, instruments,
         releases, indentures, and other agreements or documents created in connection with the Plan;

                 7.      enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
         Bankruptcy Code;

                  8.       grant any consensual request to extend the deadline for assuming or rejecting Unexpired Leases
         pursuant to section 365(d)(4) of the Bankruptcy Code;

                  9.       adjudicate, decide, or resolve any and all matters related to the Restructuring Transactions;

                10.        adjudicate, decide, or resolve any and all matters related to enforcement of the Restructuring Support
         Agreement;

                 11.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
         or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

                   12.     resolve any cases, controversies, suits, disputes, Causes of Action, or any other matters that may
         arise in connection with the Consummation, interpretation, or enforcement of the Plan, the Disclosure Statement, the
         Confirmation Order, or the Restructuring Transactions, or any Entity’s obligations incurred in connection with the
         foregoing, including disputes arising under agreements, documents, or instruments executed in connection with the
         Plan, the Disclosure Statement, the Confirmation Order, or the Restructuring Transactions;

27529348.1
                                                                     41
                         Case 20-13005-CSS               Doc 176          Filed 01/06/21        Page 46 of 50



                   13.       hear, determine, and resolve any cases, matters, controversies, suits, disputes, or Causes of Action
         in connection with or in any way related to the Chapter 11 Cases, including: (a) with respect to the repayment or
         return of distributions and the recovery of additional amounts owed by the Holder of a Claim or an Interest for amounts
         not timely repaid pursuant to Article VI.J of the Plan; (b) with respect to the releases, injunctions, and other provisions
         contained in Article VIII of the Plan, including entry of such orders as may be necessary or appropriate to implement
         such releases, injunctions, and other provisions; (c) that may arise in connection with the Consummation,
         interpretation, implementation, or enforcement of the Plan, the Confirmation Order, and, subject to any applicable
         forum selection clauses, contracts, instruments, releases, indentures, and other agreements or documents created in
         connection with the Plan; or (d) related to section 1141 of the Bankruptcy Code;

                  14.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
         any reason modified, stayed, reversed, revoked, or vacated;

                  15.      consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
         inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                  16.      hear and determine matters concerning state, local, and federal taxes in accordance with
         sections 346, 505, and 1146 of the Bankruptcy Code;

                  17.      enter an order or Final Decree concluding or closing the Chapter 11 Cases;

                  18.      enforce all orders previously entered by the Bankruptcy Court; and

                  19.      hear any other matter as to which the Bankruptcy Court has jurisdiction.

         If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise without
         jurisdiction over any matter, including the matters set forth in Article XI of the Plan, the provisions of this Article XI
         shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other court having
         jurisdiction with respect to such matter.

                                                         ARTICLE XII.
                                                  MISCELLANEOUS PROVISIONS

         A.       Immediate Binding Effect

                  Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
         upon the occurrence of the Effective Date, the terms of the Plan and Definitive Documents (including any such
         Definitive Documents included in the Plan Supplement) shall be immediately effective and enforceable and deemed
         binding upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of
         whether such Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or are subject
         to the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring
         property under the Plan, and any and all non-Debtors to Executory Contracts and Unexpired Leases with the Debtors.

         B.       Additional Documents

                  On or before the Effective Date, the Debtors may file with the Bankruptcy Court such agreements and other
         documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan
         and the Restructuring Support Agreement. The Debtors or the Reorganized Debtors, as applicable, and all Holders of
         Claims and Interests receiving distributions pursuant to the Plan and all other parties in interest shall, from time to
         time, prepare, execute, and deliver any agreements or documents and take any other actions as may be necessary or
         advisable to effectuate the provisions and intent of the Plan.




27529348.1
                                                                     42
                          Case 20-13005-CSS              Doc 176         Filed 01/06/21        Page 47 of 50



         C.       Reservation of Rights

                  Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
         has entered the Confirmation Order and the Effective Date shall have occurred. None of the filing of the Plan, any
         statement or provision contained in the Plan, or the taking of any action by any Debtor with respect to the Plan, the
         Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights
         of any Debtor with respect to the Holders of Claims or Interests prior to the Effective Date.

         D.       Successors and Assigns

                  The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
         shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, director, agent,
         representative, attorney, beneficiaries, or guardian, if any, of each Entity.

         E.       Service of Documents

                  All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
         facsimile transmission) and, unless otherwise expressly provided in the Plan, shall be deemed to have been duly given
         or made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
         confirmed, addressed as follows:

                  If to the Debtors or Reorganized Debtors:

                  Northwest Hardwoods, Inc.
                  1313 Broadway, Suite 300
                  Tacoma, WA 98402
                  Attention: Nathan Jeppson
                  Email: legal.notices@nwhardwoods.com

                  With copies to:

                  Gibson, Dunn & Crutcher LLP
                  200 Park Avenue
                  New York, New York, 10166
                  Facsimile: (212) 351-4035
                  Attention: David M. Feldman, J. Eric Wise, Matthew K. Kelsey and Alan Moskowitz
                  Email: DFeldman@gibsondunn.com
                          EWise@gibsondunn.com
                          MKelsey@gibsondunn.com
                          AMoskowitz@gibsondunn.com

                  -and-

                  Young Conaway Stargatt & Taylor, LLP
                  Rodney Square
                  1000 North King Street
                  Wilmington, DE 19801
                  Facsimile: (302) 571-1253
                  Attention: Sean M. Beach, Jacob D. Morton
                  Email: sbeach@ycst.com
                           jmorton@ycst.com

                  If to the Consenting Noteholders:

                  To each Consenting Noteholder at the addresses or e-mail addresses set forth below the Consenting
                  Noteholder’s signature page to the Restructuring Support Agreement (or to the signature page to a Joinder or
27529348.1
                                                                    43
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21        Page 48 of 50



                  Transfer Agreement in the case of any Consenting Noteholders that become a party thereto after the
                  Restructuring Support Agreement effective date).

                  With copies to:

                  Willkie Farr & Gallagher LLP
                  787 Seventh Avenue
                  New York, NY 10019
                  Attention: Jeffrey D. Pawlitz, Weston T. Eguchi, and Agustina G. Berro
                  Email:     jpawlitz@willkie.com
                            weguchi@willkie.com
                            aberro@willkie.com

                  If to the Consenting Equityholders:

                  To each Consenting Equityholder at the addresses or e-mail addresses set forth below the Consenting
                  Equityholder’s signature page to the Restructuring Support Agreement.


                  After the Effective Date, the Reorganized Debtors shall have the authority to send a notice to Entities that
         continue to receive documents pursuant to Bankruptcy Rule 2002 requiring such Entity to file a renewed request to
         receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are
         authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
         have filed such renewed requests.

         F.       Entire Agreement

                   Except as otherwise indicated, and without limiting the effectiveness of the Restructuring Support
         Agreement, the Plan (including, for the avoidance of doubt, the Plan Supplement) supersedes all previous and
         contemporaneous negotiations, promises, covenants, agreements, understandings, and representations on such
         subjects, all of which have become merged and integrated into the Plan.

         G.       Exhibit and Plan Supplement

                  All exhibits and documents included in the Plan and Plan Supplement are incorporated into and are a part of
         the Plan as if set forth in full in the Plan. After the exhibits and documents are filed, copies of such exhibits and
         documents shall be made available upon written request to the Debtors’ counsel at the address above or by
         downloading such exhibits and documents from the Debtors’ restructuring website cases.primeclerk.com/nwh or the
         Bankruptcy Court’s website at https://ecf.deb.uscourts.gov/. Unless otherwise ordered by the Bankruptcy Court, to
         the extent any exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan that
         does not constitute the Plan Supplement, the Plan shall control; provided, that such exhibit or document in the Plan
         Supplement shall control to the extent that the Plan is silent or does not otherwise contradict such exhibit or document
         in the Plan Supplement. The documents in the Plan Supplement are an integral part of the Plan and shall be deemed
         approved by the Bankruptcy Court pursuant to the Confirmation Order.

         H.       Non-Severability

                  Except as set forth in Article VIII of the Plan, the provisions of the Plan, including its release, injunction,
         exculpation and compromise provisions, are mutually dependent and non-severable. The Confirmation Order shall
         constitute a judicial determination and shall provide that each term and provision of the Plan is: (a) valid and
         enforceable pursuant to its terms; (b) integral to the Plan; and (c) non-severable and mutually dependent.




27529348.1
                                                                   44
                        Case 20-13005-CSS               Doc 176         Filed 01/06/21       Page 49 of 50



         I.       [Reserved]

         J.       Waiver or Estoppel

                   Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert that its Claim or
         Interest should be Allowed in a certain amount, in a certain priority, Secured or not subordinated by virtue of an
         agreement made with the Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the
         Plan, the Disclosure Statement, the Restructuring Support Agreement, or papers filed with the Bankruptcy Court prior
         to the Confirmation Date.

         K.       No Strict Construction

                   The Plan is the product of extensive discussions and negotiations between and among, inter alia, the Debtors,
         the Consenting Stakeholders and their respective professionals. Each of the foregoing was represented by counsel of
         its choice who either (a) participated in the formulation and documentation of, or (b) was afforded the opportunity to
         review and provide comments on, the Plan, the Plan Supplement, the Disclosure Statement, and the agreements and
         documents contemplated therein or related thereto. Accordingly, unless explicitly indicated otherwise, the general rule
         of contract construction known as “contra proferentem” or other rule of strict construction shall not apply to the
         construction or interpretation of any provision of the Plan, the Plan Supplement, the Disclosure Statement, and the
         documents contemplated thereunder and related thereto.

         L.       Closing of Chapter 11 Cases

                   The Debtors intend to file a motion pursuant to Local Rule 3022-1 seeking to close the Chapter 11 Cases of
         HHI and Northwest Hardwoods, Inc., and to have all contested matters relating to any of the Debtors (including
         objections to Claims) administered and heard in the Chapter 11 Case of Hardwoods Intermediate Holdings II, Inc.,
         irrespective of whether such Claim(s) were filed against any other Debtor.

                  When substantial consummation of the Plan is achieved, the Reorganized Debtors shall seek authority to
         close the Chapter 11 Case of Hardwoods Intermediate Holdings II, Inc. in accordance with the Bankruptcy Code, the
         Bankruptcy Rules, and the Local Rules of the Bankruptcy Court.




27529348.1
                                                                   45
                      Case 20-13005-CSS   Doc 176    Filed 01/06/21       Page 50 of 50



         Dated: December 28, 2020

                                              Respectfully submitted,


                                              By:    /s/ Christopher Hannon
                                              Name: Christopher Hannon
                                              Title:   Chief Financial Officer, Northwest Hardwoods, Inc.




27529348.1
